 1   STEVEN T. GUBNER – Bar No. 156593
     JASON B. KOMORSKY – Bar No. 155677
 2   JESSICA L. BAGDANOV – Bar No. 281020
     BRUTZKUS GUBNER
 3   21650 Oxnard Street, Suite 500
     Woodland Hills, CA 91367
 4   Telephone: (818) 827-9000
     Facsimile: (818) 827-9099
 5   Emails:    sgubner@bg.law
                jkomorsky@bg.law
 6              jbagdanov@bg.law
 7   Special Litigation Counsel for
     Sarah L. Little, Chapter 7 Trustee
 8
                               UNITED STATES BANKRUPTCY COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
                                            OAKLAND DIVISION
11
     In re                                            Case No. 4:19-bk-40193-RLE
12
     PACIFIC STEEL CASTING COMPANY LLC,               Chapter 7
13
                               Debtor,               Adv. No. 19-04057
14
     _________________________________BB__BB_
15                                                    DECLARATION OF JASON B.
     SARAH L. LITTLE, Chapter 7 Trustee,              KOMORSKY IN SUPPORT OF THE
16                                                    TRUSTEE’S MOTION FOR PARTIAL
                               Plaintiff,             SUMMARY JUDGMENT
17   v.
18   SPEYSIDE FUND, LLC, a Delaware limited           Hearing:
     liability company, et al.,
19                                                    Date: November 12, 2020
                               Defendants.            Time: 11:00 a.m.
20                                                    Place: Conducted by Court Call or Zoom
                                                      Judge: Hon. Roger L. Efremsky
21

22

23

24

25

26

27

28




 Case: 19-04057       Doc# 86      Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 1 of
                                               116
1                              DECLARATION OF JASON B. KOMORSKY
2              I, JASON B. KOMORSKY, declare as follows:
3              1.    I am an attorney licensed to practice before all courts of the State of California and
4    this Court. I am a partner in the firm Brutkzus Gubner, special litigation counsel of record for the
5    Trustee in the above-entitled action The matters stated in this declaration are true and correct and are
6    within my personal knowledge and based on my review of relevant books and records and other
7    documents of the Debtors, as well as documents provided by the defendants, and if called upon to
8    testify as a witness, I could and would testify competently thereto.
9              2.    I am generally familiar with how Brutzkus Gubner maintains its documents and
10   records. On or about October 10, 2019, my office received books and records of the Debtor from
11   Bachecki Crom &Co., the estate’s employed accountants. Each and every document filed in support
12   of the motion with the bate stamp prefix “TR_PS,” or that has been provided in native format from
13   the Debtor’s records noted below, originates from the documents my office received from the
14   estate’s accountants. Since Brutzkus Gubner received these documents, they have been maintained
15   in the same manner in which they were received and Brutzkus Gubner has maintained the original
16   content of the files, and continues to do so.
17             3.    Attached hereto as Exhibit A is a true and correct summary of the Initial Transfers
18   from the Debtor (or of the Debtor’s assets) to Alcast Company, Eric Wiklendt, Jeffrey Stone,
19   Krishnan Venkatesan, and Speyside Fund, LLC. The detailed support for these Initial Transfers can
20   be found in Exhibit 31 attached hereto and the Trustee has previously provided the defendants with
21   the detailed backup supporting the summary found in Exhibit A. The support for the transfers from
22   Speyside Fund to RataxasCo, Speyside Equity, Kevin Daugherty as trustee of the TD 2011 Trust and
23   PD 2011 Trust, and Robert Sylvester and Jeffrey Stone can be found at Exhibit 94-97 attached
24   hereto.
25             4.    Attached hereto as Exhibit B is a true and correct summary of the contributions made
26   by Alcast Company, Krishnan Venkatesan, and Speyside Fund, LLC to the Debtor. The detailed
27   support for these contributions can be found in Exhibit 81 attached hereto and the Trustee has
28




 Case: 19-04057        Doc# 86                       2
                                    Filed: 10/02/20 Entered: 10/02/20 14:29:05            Page 2 of
                                                116
1    previously provided the defendants with the detailed backup supporting the summary found in
2    Exhibit B.
3           5.      Attached hereto as Exhibit C is a true and correct summary of the Subsequent
4    Transfers made to Alcast Company, Krishnan Venkatesan, and Speyside Fund, LLC from the
5    Debtor. The detailed support for these Subsequent Transfers can be found in Exhibit 76 attached
6    hereto and the Trustee has previously provided the defendants with the detailed backup supporting
7    the summary found in Exhibit C. The support for the transfers from Speyside Fund to RataxasCo,
8    Speyside Equity, Kevin Daugherty as trustee of the TD 2011 Trust and PD 2011 Trust, and Robert
9    Sylvester and Jeffrey Stone can be found at Exhibit 94-97 attached hereto.
10          6.      Attached hereto as Exhibit D is a summary of the pre-judgment interest associated
11   with each of the Initial Transfers and Subsequent Transfers calculated from the date of the particular
12   transfer through September 30, 2020 using a 7% interest rate.
13          7.      Attached hereto as Exhibit 1 is a true and correct copy of an e-mail from Jeff Stone to
14   Robert Sylvester, Eric Wiklendt, Kevin Daugherty, Oliver Maier dated February 26, 2014 attaching
15   a letter dated February 26, 2014 from Cleary Gull to Jeffrey Stone, which attaches a confidential
16   descriptive memorandum. Exhibit 1 is bates stamped TR_PS_00023597-TR_PS_000253642. The
17   “TR_PS” prefix reflects documents my office produced on behalf of the Trustee as part of her initial
18   disclosure in this action. The TR_PS documents are part of the documents turned over to the Debtor
19   in the form of three servers maintained by the Debtor during its operations and/or documents turned
20   over by defendants after the Trustee was appointed. In turn, these documents were produced to the
21   defendants as part of the Trustee’s initial disclosures. Nevertheless, and for the avoidance of doubt,
22   Jerry Johnson confirmed under oath in the 341(a) hearing that Defendant Alcast has a full set of the
23   documents that were maintained on the Debtor’s servers.
24          8.      Attached hereto as Exhibit 2 is a true and correct copy of a letter to Ryan Olsta from
25   Jeffrey Stone with the subject line “Preliminary Non-binding Proposal for the Acquisition of Pacific
26   Steel Casting Company Assets” dated March 19, 2014 and bearing bates stamp SPEY0006485-6487.
27   The “SPEY” prefix reflects documents produced by the Speyside Defendants as part of their initial
28




 Case: 19-04057        Doc# 86                      3
                                   Filed: 10/02/20 Entered: 10/02/20 14:29:05           Page 3 of
                                               116
1    disclosure. The SPEY documents were downloaded on to my firm’s server and then uploaded into a
2    searchable database.
3           9.      Attached hereto as Exhibit 3 is a true and correct copy of an email from Kevin
4    Daugherty to Jeffrey Stone and copies to Robert Sylvester, and Erick Wiklendt with the subject line
5    “Project Bear” dated March 25, 20145 and bates stamped SPEY0006365.
6           10.     Attached hereto as Exhibit 4 is a true and correct copy of a letter from John Peterson
7    and Ryan Olsta of Cleary Gull to Jeffrey Stone dated April 11, 2014 and bates stamped
8    SPEY0006376-SPEY0006378.
9           11.     Attached hereto as Exhibit 5 is a true and correct copy of an email from Kevin
10   Daugherty to Eric Wiklendt and copied to Jeff Stone, Rob Sylvester, and Oliver Maier with the
11   subject line “Pacific Steel” dated April 27, 2014 and bates stamped SPEY0006589-SPEY0006592.
12          12.     Attached hereto as Exhibit 6 is a true and correct copy of an email from Kevin
13   Daugherty to Eric Wiklendt and copied to Jeff Stone, Rob Sylvester and Oliver Maier with the
14   subject line “Pacific Steel” date April 27, 2014 and bates stamped TR_PS_000255397-
15   TR_PS_000255402.
16          13.     Attached hereto as Exhibit 7 is a true and correct copy of an email from Kevin
17   Daugherty to Rob Sylvester, Jeff Stone, and Eric Wiklendt with the subject line “Pacific Steel” and
18   with attachments dated May 6, 2014 and bates stamped TR_PS_000255930-TR_PS_255938.
19          14.     Attached hereto as Exhibit 8 is a true and correct copy of an email from Jeffrey Stone
20   to Ryan Olsta and copied to Kevin Daugherty, Robert Sylvester, Eric Wiklendt, and Oliver Maier
21   with subject line “Pacific Steel” and attachments dated May 9, 2014 and bates stamped
22   SPEY0006766-SPEY0006773.
23          15.     Attached hereto as Exhibit 9 is a true and correct copy of the Chapter 11 Monthly
24   Operating Report for the month ended March 14, 2014 dated April 22, 2014 and bates stamped
25   TR_PS_000222470. Exhibit 9 was produced in its native excel form such that there is no bates
26   number affixed to the printed version attached hereto.
27

28




 Case: 19-04057       Doc# 86                       4
                                   Filed: 10/02/20 Entered: 10/02/20 14:29:05           Page 4 of
                                               116
1           16.     Attached hereto as Exhibit 10 is a true and correct copy of an email from Kevin
2    Daugherty to Jeff Stone, Robert Sylvester, Oliver Maier, and Eric Wiklendt dated June 1, 2014 and
3    bates stamped TR_PS_000256740-TR_PS_000256747.
4           17.     Attached hereto as Exhibit 11 is a true and correct copy of an email from Kevin
5    Daugherty to Jeff Stone, Robert Sylvester, Oliver Maier, and Eric Wiklendt dated June 1, 2014 and
6    bates stamped TR_PS_000256708-TR_PS_000256739.
7           18.     Attached hereto as Exhibit 12 is a true and correct copy of an email from Jeff Stone to
8    Eric Wiklendt, Robert Sylvester and Oliver Maier dated May 17, 2014 and bates stamped
9    SPEY0006776-SPEY0006778.
10          19.     Attached hereto as Exhibit 13 is a true and correct copy of an email with attachments
11   from Carol Lampson to Jeffrey Stone, Krishnan Venkatesan, Steve Wessels, and Eric Wiklendt with
12   the subject heading “Second set of PSC LLC financial statement, September 2014” dated October
13   23, 2014 and bates stamped SPEY0003240-SPEY0003248. The last page, SPEY0003248, was
14   produced in its native excel format (and consists of multiple pages) such that there is no bates
15   number affixed to the printed version attached hereto.
16          20.     Attached hereto as Exhibit 14 is a true and correct copy of an email with attachment
17   from Carol Lampson to Jeffrey Stone and copied to Steve Wessels, Krishnan Venkatesan, and Eric
18   Wiklendt with the subject heading “October Financial Statements” dated December 8, 2014 and
19   bates stamped SPEY0003252-SPEY0003277. The last page, SPEY0003277, was produced in its
20   native excel format (and consists of multiple pages) such that there is no bates number affixed to the
21   printed version attached hereto.
22          21.     Attached hereto as Exhibit 15 is a true and correct copy of an email with attachments
23   from Carol Lampson to Jeffrey Stone Eric Wiklendt, Krishnan Venkatesan, and Eric Wiklendt with
24   the subject heading “PSC LLC – November 2014 Financial Statements” dated January 6, 2015 and
25   bates stamped SPEY0003280-SPEY0003306. The last page, SPEY0003306, was produced in its
26   native excel format (and consists of multiple pages) such that there is no bates number affixed to the
27   printed version attached hereto.
28




 Case: 19-04057        Doc# 86                      5
                                   Filed: 10/02/20 Entered: 10/02/20 14:29:05            Page 5 of
                                               116
1           22.     Attached hereto as Exhibit 16 is a true and correct copy of an email with attachments
2    from Carol Lampson to Jeffrey Stone and Steve Wessels and copied to Eric Wiklendt and Krishnan
3    Venkatesan with the subject heading “Draft December 12-31-2014 Financial Statements” dated
4    February 5, 2015 and bates stamped SPEY0003316-SPEY0003344. The last four pages,
5    SPEY0003341-SPEY0003344, were produced in their native excel format (and consists of multiple
6    pages) such that there is no bates number affixed to the printed version attached hereto.
7           23.     Attached hereto as Exhibit 17 is a true and correct copy of Pacific Steel Casting Co.
8    LLC Income Statement dated June 15, 2015 for the “MTD and YTD ended May 31, 2015 for the
9    month ended December 31, 2014” and bates stamped TR_PS_000104040-TR_PS_000104041.
10          24.     Attached hereto as Exhibit 18 is a true and correct copy of an email with attachments
11   from Anthony MeCree to LaRae Mirovsky with the subject line “Pacific Steel” dated February 27,
12   2015 and bates stamped UHY0029224-UHY0029227. The “UHY” prefix refers to documents
13   produced by defendant UHY LLP as part of its initial disclosures. The UHY documents were
14   downloaded on to my firm’s server and then uploaded into a searchable database.
15          25.     Attached hereto as Exhibit 19 is a true and correct copy of the Asset Purchase
16   Agreement by and between Speyside Fund, LLC and Pacific Steel Casting Company dated as of
17   June 19, 2014 and bates stamped UHY0006090-UHY0006136.
18          26.     Attached hereto as Exhibit 20 is a true and correct copy of CMTA – Glass, Molders,
19   Pottery, Plastics & Allied Workers Local #164B Pension Trust Withdrawal Liability Valuation as of
20   June 30, 2013 prepared by Segal Consulting and bates stamped UHY0007140-7165.
21          27.     Attached hereto as Exhibit 21 is a true and correct copy of Pacific Steel Casting
22   Company, LLC Audited Financial Statements for the period August 29, 2014 to December 31, 2014
23   and bates stamped UHY0020454-UHY0020471.
24          28.     Attached hereto as Exhibit 22 is a true and correct copy of Pacific Steel Casting
25   Company, LLC and Subsidiary Audited Consolidated Financial Statements Year ended December
26   31, 2015 and the period from August 29, 2014 (date of acquisition) to December 31, 2014 and bates
27   stamped TR_PS_000201217-TR_PS_000201238.
28




 Case: 19-04057        Doc# 86                      6
                                   Filed: 10/02/20 Entered: 10/02/20 14:29:05           Page 6 of
                                               116
1           29.    Attached hereto as Exhibit 23 is a true and correct copy of Pacific Steel Casting
2    Company, LLC and Subsidiary Audited Consolidated Financial Statements Years ended December
3    31, 2016 and 2015 and bates stamped SPEY0005782-SPEY0005805.
4           30.    Attached hereto as Exhibit 24 is a true and correct copy of an email from Jeff Stone to
5    Robert Sylvester, Kevin Daugherty, Oliver Maier, Krishnan Venkatesan, and Eric Wiklendt dated
6    January 15, 2015 with subject heading “Fwd: PSC Distribution” and bates stamped SPEY0002773-
7    SPEY0002774.
8           31.    Attached hereto as Exhibit 25 is a true and correct copy of an email with attachments
9    from Krishnan Venkatesan to Jerry Johnson, Brian Holt, Eric Wiklendt, Jeffrey Stone, Kevin
10   Daugherty, Oliver Maier, Robert Sylvester, Steve Wessels, Thottathil Anish, Jorge Costa, Dagoberto
11   Aguayo, and Ryan Costa dated May 20, 2015 with subject titled “Re: PSC Financial Statements –
12   April 2015” and bates numbered SPEY0008391-SPEY0008348.
13          32.    Attached hereto as Exhibit 26 is a true and correct copy of an email with attachments
14   from Kishnan Venkatesan to Jeffrey Stone, Eric Wiklendt, Kevin Daugherty, Oliver Maier, Robert
15   Sylvester, Brian Holt, Steve Wessels, Jerry Johnson, Thottathil Anish, Jorge Costa, and Dagoberto
16   Aguayo dated August 19, 2015 with subject title “Board Package” and bates stamped
17   SPEY0004376-SPEY0004422.
18          33.    Attached hereto as Exhibit 27 is a true and correct copy of Pacific Steel Casting
19   Company Inventory Appraisal dated November 9, 2015 prepared by Sector3 and bates stamped
20   TR_PS_000135481-TR_PS_000135518.
21          34.    Attached hereto as Exhibit 28 is a true and correct copy of an email with attachments
22   from Jeff Stone to Kevin Daugherty, Steve Wessels, Robert Sylvester, and Eric Wiklendt dated
23   February 24, 2015 with subject title “Fwd: 2015 Market Outlook Feb 2015” and bates stamped
24   SPEY0006286-SPEY0006289.
25          35.    Attached hereto as Exhibit 29 is a true and correct copy of an email with attachments
26   from Krishnan Venkatesan to Jeffrey Stone, Kevin Daugherty, Steve Wessels, Robert Sylvester, Eric
27   Wiklendt, Oliver Maier, Thottathil Anish, Jorge Costa, Ryan Costa, Dagoberto Aguayo, and Jerry
28




 Case: 19-04057       Doc# 86                      7
                                  Filed: 10/02/20 Entered: 10/02/20 14:29:05           Page 7 of
                                              116
1    Johnson dated February 8, 2015 with subject title “Re: BOD Meeting PSC” and bates stamped
2    SPEY0003999-SPEY0004046.
3           36.     Attached hereto as Exhibit 30 is a true and correct copy of an email with attachments
4    from Krishnan Venkatesan to Jeff Stone, Eric Wiklendt dated January 22, 2015 with subject title
5    “FW: 2015 Orange Market Outlook” and bates stamped SPEY0006223-SPEY0006224.
6           37.     Attached hereto as Exhibit 31 is a true and correct copy of the documents identified in
7    Attachment A to the Memorandum of Points and Authorities that consist of Wells Fargo Bank
8    records, a journal voucher and e-mail w/attachment evidencing the Initial Transfers and bates
9    stamped TR_PS_000137780-783, TR_PS_000177875-881, TR_PS_000138025,
10   TR_PS_000138038-044; TR_PS_000333623-24; TR_PS_000106425
11          38.     Attached hereto as Exhibit 32 is a true and correct copy of Loan and Security
12   Agreement dated as of August 29, 2014 between Siena Lending Group LLC, as Lender, and Pacific
13   Steel Casting Company, LLC, as Borrower and bates stamped TR_PS_000174700-
14   TR_PS_000174783.
15          39.     Attached hereto as Exhibit 33 is a true and correct copy of a Forbearance Agreement
16   entered into as of July 19, 2017, by and between Pacific Steel Casting Company LLC and Wells
17   Fargo Bank and bates stamped TR_PS_000247751-TR_PS_00247763.
18          40.     Attached hereto as Exhibit 34 is a true and correct copy of an email with attachments
19   from Rob Sylvester to Eric Wiklendt dated July 20, 2017 with subject title “FW: PS situation” and
20   bates stamped SPEY0007265-SPEY0007269. The last two pages, SPEY0007268-SPEY0007269,
21   were produced in their native excel format (and consists of multiple pages) such that there is no
22   bates number affixed to the printed version attached hereto.
23          41.     Attached hereto as Exhibit 35 is a true and correct copy of an email from Jeffrey
24   Stone to Oliver Maier, Kevin Daugherty, Rob Sylvester, Steve Wessels, Eric Wiklendt and copied to
25   Krishnan Venkatesan dated January 24, 2017 with subject title “Pacific Steel” and bates stamped
26   SPEY0006148-SPEY0006149.
27

28




 Case: 19-04057        Doc# 86                      8
                                   Filed: 10/02/20 Entered: 10/02/20 14:29:05           Page 8 of
                                               116
1           42.     Attached hereto as Exhibit 36 is a true and correct copy of the Operating Agreement
2    of Pacific Steel Casting Company LLC effective as of August 15, 2014 and bates stamped
3    SPEY0002129-SPEY0002165.
4           43.     Attached hereto as Exhibit 37 is a true and correct copy of the Unanimous Written
5    Consent of Managers of Pacific Steel Casting Company LLC dated as of October 28, 2016 but
6    executed on November 2, 2016, as explained in paragraph 42, below, and bates stamped
7    TR_PS_000247733-TR_PS_000247736.
8           44.     Attached hereto as Exhibit 38 is a true and correct copy of the Subordinated Secured
9    Note in the amount of $1,000,000 dated as of October 28, 2016 but executed on November 2, 2016,
10   as explained in paragraph 42, below, and bates stamped SPEY0002020-SPEY0002026.
11          45.     Attached hereto as Exhibit 39 is a true and correct copy of the Security Agreement
12   entered into as of October 28, 2016 but executed on November 2, 2016 as explained in paragraph 42,
13   below, and bates stamped SPEY0001504-SPEY0001513.
14          46.     Attached hereto as Exhibit 40 is a true and correct copy of the Agency Agreement
15   dated as of October 28, 2016 but executed on November 2, 2016 as explained in paragraph 42,
16   below, and bates stamped SPEY0001496-SPEY0001503.
17          47.     In the course of examining the Debtor’s documents, those produced by UHY and
18   those produced by the Speyside Defendants, I conduced a Boolean search for all versions of Exhibits
19   37-40 identified above. In conducting that search, I looked for but could find no e-mails which
20   contained these documents as attachments even though such emails should exist. However, all of
21   the versions of Exhibits 37-40, including those produced by the Defendants, contained metadata.
22   During the early meeting of counsel under Rule 26(f), counsel for each of the parties agreed to
23   produce documents in “native” format in this case, which explicitly included metadata. With respect
24   to Exhibits 37-40, the metadata evidenced that these documents dated as of October 28, 2016 were
25   not created, provided to the Debtor and signed until November 2, 2016. As an example, the parties
26   exchanged multiple copies of the various “loan” documents in the course of their initial disclosures.
27   However, the earliest date found for Exhibit 37, the Unanimous Written Consent of Managers of
28




 Case: 19-04057       Doc# 86                       9
                                   Filed: 10/02/20 Entered: 10/02/20 14:29:05           Page 9 of
                                               116
1    Pacific Steel Casting Company LLC, in the metadata for the versions produced by the Trustee and
2    UHY (there was no version produced by Speyside) identify the creation date, as follows:
3                   TR_PS_000247733-TR_PS_000247736:
                         Created Date Time: 2016-11-02 21:42:47
4                        Modified Date Time: 2016-11-02 20:48:47
                         File Path: WIND DOWN/BK/Speyside Items/Issue 1 - Sub
5                        Debt/C. Unanimous Written Consent of Managers.pdf
                         Root Folder: Jjohnson
6                        App Name: Adobe PSL 1.2e for Canon
                         Encrypted: False
7                        Shortcut: WIND DOWN/BK/Speyside Items/Issue 1 - Sub
                         Debt/C. Unanimous Written Consent of Managers.pdf
8                        Subject/Title: C. Unanimous Written Consent of Managers.pdf
9                   UHY0000654-UHY0000657
                         Created Date Time: 2016-11-02 00:00:00
10                       Modified Date Time: 2016-11-02 00:00:00
                         File Path: \Perm\23000 Contracts and Agreements\23500 Loan
11                       agreements
                         Begattach: UHY0000654
12                       Endattach: UHY0000657
                         File Type: Portable Document Format
13                       Md5hash: D908210d4320dd2975f252610ef84e3b
                         Shortcut: UHY0000654
14
            48.     Attached hereto as Exhibit 41 is a true and correct copy of the Unanimous Written
15
     Consent of Managers of Pacific Steel Casting Company LLC dated of December 30, 2016, but
16
     executed on June 28, 2017 as explained in paragraph 46, below, and bates stamped SPEY0002027-
17
     SPEY0002030.
18
            49.     Attached hereto as Exhibit 42 is a true and correct copy of the Subordinated Secured
19
     Note dated December 30, 2016, but executed on June 28, 2017, as explained in paragraph 46, below,
20
     and bates stamped SPEY0002013-SPEY0002019.
21
            50.     Attached hereto as Exhibit 43 is a true and correct copy of the Amended and Restated
22
     Agency Agreement dated as of December 30, 2016, but executed on June 28, 2017, as explained in
23
     paragraph 46, below, and bates stamped UHY0023622-UHY0023628.
24
            51.     In the course of examining the Debtor’s documents, those produced by UHY and
25
     those produced by the Speyside Defendants, I conduced a Boolean search for all versions of Exhibits
26
     41-43 identified above. In conducting that search, I looked for but could find no e-mails which
27
     contained these documents as attachments even though such emails should exist. However, all of
28




 Case: 19-04057       Doc# 86                      10
                                  Filed: 10/02/20 Entered: 10/02/20 14:29:05          Page 10 of
                                               116
1    the executed versions of Exhibits 41-43, including those produced by the Defendants, contained
2    metadata. That metadata evidenced that these documents dated as of December 30, 2016 were not
3    executed until June 28/June 29, 2017. As an example, the parties exchanged multiple copies of the
4    various “loan” documents in the course of their initial disclosures. However, the earliest date found
5    for Exhibit 42, the Secured Subordinated Note in the metadata for the versions produced by the
6    Speyside and UHY identify the creation date, as follows:
7                   SPEY0002013-SPEY0002019
                         Created Date Time: 2017-06-28 00:00:00
8                        Modified Date Time: 2017-06-28 00:00:00
                         File Path: \Speyside Fund/Pacific Steel\Issue 1 - Sub Debt
9                        Begattach: SPEY0002013
                         Endattach: SPEY0002019
10                       File Type: Portable Document Format
                         Md5hash: 1ae0fc60abfb73fcee054ad762174b9f
11                       Fileext: Pdf
                         Shortcut: SPEY0002013
12
                    UHY0023629-UHY0023635
13                       Created Date Time: 2017-06-28 00:00:00
                         Modified Date Time: 2017-07-24 00:00:00
14                       File Path: \2016 Audit\5000 Liabilities\5300 Notes payable and long-term
                         debt
15                       Begattach: UHY0023629
                         Endattach: UHY0023635
16                       File Type: Portable Document Format
                         Md5hash: 97123c5360370317ee05e2d99b15deed
17                       Shortcut: UHY0023629
18          52.     Attached hereto as Exhibit 44 is a true and correct copy of the Pacific Steel Casting
19   Company Year ended December 31, 2014 Planning Meeting Agenda for UHY dated February 11,
20   2015 and bates stamped UHY0000774-UHY0000776.
21          53.     Attached hereto as Exhibit 45 is a true and correct copy of Credit Agreement by and
22   between Pacific Steel Casting Company LLC and Wells Fargo entered into as of June 2, 2015 and
23   bates stamped UHY0000658-UHY0000701.
24          54.     Attached hereto as Exhibit 46 is a true and correct copy of a letter from Wells Fargo
25   re: “Notice of Event of Default” dated August 30, 2016 and bates stamped TR_PS_000244994.
26          55.     Attached hereto as Exhibit 47 is a true and correct copy of a Subordination
27   Agreement by Speyside Fund, LLC to Wells Fargo Bank dated as of December 30, 2016, but
28   executed on June 22, 2017, as set forth in the metadata of the document, which is bates stamped



 Case: 19-04057       Doc# 86                      11
                                  Filed: 10/02/20 Entered: 10/02/20 14:29:05           Page 11 of
                                               116
1    UHY0023636—UHY00023644. In fact, there were two signed versions of this document produced
2    by the parties as part of the initial disclosures. Both contained metadata reflecting that the document
3    had been signed on June 22, 2017.
4           56.     Attached hereto as Exhibit 48 is a true and correct copy of a Subordination
5    Agreement by Speyside Fund, LLC to Wells Fargo Bank identical to the one executed on June 22,
6    2017, but dated July 19, 2017 (consistent with the Forbearance Agreement) and bates stamped
7    TR_PS_000137601-TR_PS_000137609.
8           57.     Attached hereto as Exhibit 49 is a true and correct copy of an email with attachments
9    from Ericka Ledesma to Nora Oribio and copied to Eric Wiklendt with subject title “FW: Cost
10   Reduction Weatherford” dated February 13, 2015 and bates stamped SPEY0006232-SPEY0006233.
11          58.     Attached hereto as Exhibit 50 is a true and correct copy of a letter from Krishnan
12   Venkatesan to Bruce Smith dated February 25, 2016 and bates stamped SPEY0010212.
13          59.     Attached hereto as Exhibit 51 is a true and correct copy of an email from Krishnan
14   Venkatesan to Brenda Scotland, Butch Carter, and copied to Yolanda Torres and Jerry Johnson with
15   subject title “Request for Concessions” dated June 20, 2016 and bates stamped SPEY0008240-
16   SPEY0008241.
17          60.     Attached hereto as Exhibit 52 is a true and correct copy of an email with attachments
18   from Krishnan Venkatesan to Jeffrey Stone with subject title “FW: Concessions for Pacific Steel”
19   dated February 3, 2017 and bates stamped SPEY0000486-SPEY0000489.
20          61.     Attached hereto as Exhibit 53 is a true and correct copy of a February 5, 2017 letter
21   from Jeffrey Stone to Brenda Scotland with subject title “GMP and Pacific Steel (“PSC”) Request
22   for Information” and bates stamped SPEY0010172-SPEY0010173.
23          62.     Attached hereto as Exhibit 54 is a true and correct copy of a February 14, 2017 from
24   Krishnan Venkatesan to Brenda Scotland and bates stamped SPEY0008228-SPEY0008229.
25          63.     Attached hereto as Exhibit 55 is a true and correct copy of a July 18, 2017 from Bruce
26   Smith to Krishnan Venkatesan and bates stamped SPEY0010131-SPEY0010133.
27          64.     Attached hereto as Exhibit 56 is a true and correct copy of a July 18, 2017 from
28   Krishnan Venkatesan to Butch Carter and bates stamped SPEY0008230.



 Case: 19-04057       Doc# 86                      12
                                  Filed: 10/02/20 Entered: 10/02/20 14:29:05            Page 12 of
                                               116
1           65.     Attached hereto as Exhibit 57 is a true and correct copy of an email from Tracy Green
2    to Richard Hill, Michael Cooper, Krishnan Venkatesan, Jerry Johnson, and Robert Riiska with a
3    copy to Joshua Elefant dated February 27, 2018 with subject title “Re: Pacific Steel Casting” and
4    bates stamped WRBD002042-WRBD002043. “WRBD” and “WRS” refers to documents produced
5    by the law firm of Wendel Rosen LLP.
6           66.     Attached hereto as Exhibit 58 is a true and correct copy of an email from Tracy Green
7    to Conchita Lozano-Batista, Jerry Johnson and copied to Rich Lappin, Richard Hill, Joshua Elefant,
8    Michael Cooper, Krishnan Venkatesan, Robert Riiska, Robert Schwartz, and Kristina Zinnen dated
9    March 14, 2018 with subject title “Re: Pacific Steel: Wells Fargo credit agreement and security
10   agreement” and bates stamped TR_Union_000000462-000000467.
11          67.     Attached hereto as Exhibit 59 is a true and correct copy of an email from Michael
12   Cooper to Nicholas Lardo, Rich Hill, and Joshua Elefant with a copy to Jerry Johnson, Jeffrey Stone,
13   Krishnan Venkatesan, and Tracy Green dated November 13, 2017 with a subject title “Re: Pacific
14   Steel/Health & Welfare Trust” and bates stamped WRBD002635-WRBD002637.
15          68.     Attached hereto as Exhibit 60 is a true and correct copy of a February 15, 2017 letter
16   from Matthew English to Jeffrey Stone with subject title “Notice of Default, Receipt of Partial
17   Payment, Non-Waiver of Defaults and Reservation of Rights Under AIR Commercial Real Estate
18   Association Standard Industrial/Commercial Single-Tenant Least – Net, Dated August 29, 2014 (the
19   “Lease”), by and between Berkeley Properties, LLC (“Lessor”) and Pacific Steel Casting Company
20   LLC (“Lessee”) and bates numbered TR_PS_000129985-TR_PS_00129986.
21          69.     Attached hereto as Exhibit 61 is a true and correct copy of a Rent Deferral Agreement
22   dated as of March 2017 by and between Berkeley Properties, LLC, and Pacific Steel Casting
23   Company, LLC and bates stamped TR_PS_000129993-TR_PS_000129998.
24          70.     Attached hereto as Exhibit 62 is a true and correct copy of an October 18, 2017 letter
25   from Matthew English to Jerry Johnson with subject title “Notice of past due rent under: (i) that
26   certain Lease Agreement dated August 29, 2014 (the "Lease") between Berkeley Properties, LLC
27   ("Berkeley Properties"), as lessor, and Pacific Steel Casting Company LLC ("PSCC"), as lessee; and
28   (ii) that certain Rent Deferral Agreement dated March, 2017 (the "Rent Deferral Agreement"), by



 Case: 19-04057       Doc# 86                      13
                                  Filed: 10/02/20 Entered: 10/02/20 14:29:05           Page 13 of
                                               116
1    and between Berkeley Properties and PSCC” and bates stamped TR_PS_000130013-
2    TR_PS_000130014.
3           71.     Attached hereto as Exhibit 63 is a true and correct copy of a November 2, 2017 letter
4    from Matthew English to Jerry Johnson with subject title “Notice of past due rent under: (i) that
5    certain Lease Agreement dated August 29, 2014 (the "Lease") between Berkeley Properties, LLC
6    ("Berkeley Properties"), as lessor, and Pacific Steel Casting Company LLC ("PSCC"), as lessee; and
7    (ii) that certain Rent Deferral Agreement dated March, 2017 (the "Rent Deferral Agreement"), by
8    and between Berkeley Properties and PSCC” and bates stamped TR_PS_000130015-
9    TR_PS_000130016.
10          72.     Attached hereto as Exhibit 64 is a true and correct copy of a November 22, 2017
11   letter from Matthew English to Jerry Johnson wit subject title “Notice of Unpaid Property Taxes and
12   Undelivered Financial Reporting Package under: (i) that certain lease Agreement dated August 29,
13   2014 (the "Lease") between Berkeley Properties. LLC ("Berkeley Properties"), as lessor, and Pacific
14   Steel Casting Company LLC ("PSCC"), as lessee; and (ii) that certain Rent Deferral Agreement
15   dated March, 2017 (the "Rent Deferral Agreement"), by and between Berkeley Properties and
16   PSCC” and bates stamped SPEY0000400-SPEY0000401
17          73.     Attached hereto as Exhibit 65 is a true and correct copy of an email from Jerry
18   Johnson to Rich Hill, Michael Cooper, and Jeffrey Stone with copies to Robert Wolford, Rob
19   Sylvester, Robert Riiska, Tracy Green, Krishnan Venkatesan, and Jerry Johnson with subject title
20   “Notice of Event of Default Under Deed of Trust/Second Street Properties/Pacific Steel Casting
21   Company, LLC and bates stamped WRB005519-WRBD005524.
22          74.     Attached hereto as Exhibit 66 is a true and correct copy of January 23, 2018 letter
23   from Michael Lauter to Jeffrey Stone and Gary Kaplan with subject title “Notification and Demand
24   Regarding Indemnity Obligations Under Asset Purchase Agreement dated June 19, 2014 (the
25   “APA”) by and between Second Street Properties fka Pacific Steel Casting Company, a California
26   corporation (“Second Street”) and Speyside Fund, LLC, a Delaware limited liability company
27   (“Speyside”) and bates numbered SPEY0000982-SPEY0000988.
28




 Case: 19-04057       Doc# 86                      14
                                  Filed: 10/02/20 Entered: 10/02/20 14:29:05           Page 14 of
                                               116
1           75.     Attached hereto as Exhibit 67 is a true and correct copy of an email from Krishnan
2    Venkatesan to Douglas Lee and copied to Eric Wiklendt with subject title “PSC – meet Krishnan
3    Venkatesan” and bates numbered TR_PS_000358719-TR_PS_000368724.
4           76.     Attached hereto as Exhibit 68 is a true and correct copy of an email from Jeff Stone to
5    Krishnan Venkatesan and copied to Jerry Johnson and Eric Wiklendt dated March 14, 2015 with a
6    subject title “Re: Union Vote” and bates stamped TR_PS_000366758.
7           77.     Attached hereto as Exhibit 69 is a true and correct copy of an October 17, 2018 letter
8    from Tracy Green to Krishnan Venkatesan with subject title “Engagement for Legal Services” and
9    bates stamped TR_PS_000247682-TR_PS_000247686.
10          78.     Attached hereto as Exhibit 70 is a true and correct copy of an email from Michael
11   Cooper to Jeffrey Stone, Nicholas Lardo, Jerry Johnson and Krishnan Venkatesan with a copy to
12   Tracy Green with subject title “Re: Pacific Steel Casting Company” and bates stamped
13   WRBD001576-WRBD001578.
14          79.     Attached hereto as Exhibit 71 is a true and correct copy of an email from Michael
15   Cooper to Jeffrey Stone, Jerry Johnson, Krishnan Venkatesan, Nicholas Lardo and copied to Tracy
16   Green dated October 17, 2017 with subject title “Fwd: Pacific Steel Casting Company” and bates
17   stamped WRBD001540-WRBD001542.
18          80.     Attached hereto as Exhibit 72 is a true and correct copy of Notice of Attachment Lien
19   dated January 16, 2018 with attached Write of Attachment and bates stamped TR_PS_000249044-
20   TR_PS_000249046.
21          81.     Attached hereto as Exhibit 73 is a true and correct copy of an email with attachments
22   from Tracy Green to Conchita Lozano-Batista, Rich Lapping, Richard Hill, Joshua Elefant, Michael
23   Cooper, Jerry Johnson, Krishnan Venkatesan, and Robert Riska dated February 28, 2018 with
24   subject title: “Pacific Steel: Wells Fargo credit agreement and security agreement” and bates
25   stamped WRBD001975-WRBD002033.
26          82.     Attached hereto as Exhibit 74 is a true and correct copy of an email from Richard Hill
27   to Conchita Lozano-Batista and copied to Tracy Mainguy dated June 30, 2018 with a subject title
28   “Pacific Steel” and bates stamped TR_UNION_000000586-TR_UNION_000000588.



 Case: 19-04057       Doc# 86                      15
                                  Filed: 10/02/20 Entered: 10/02/20 14:29:05           Page 15 of
                                               116
1           83.     Attached hereto as Exhibit 75 is a true and correct copy of an email from Tracy Green
2    to Rich Hill, Krishnan Venkatesan, and Jerry Johnson date July 2, 2018 with a subject title “Pacific
3    Steel” and bates stamped WRBD001848-WRBD001850.
4           84.     Attached hereto as Exhibit 76 is a true and correct copy of a January 11, 2019, 19-
5    page excel spreadsheet entitled “Copy of Subordinated Note Interest Calc” and bates stamped
6    TR_PS_000135238
7           85.     Attached hereto as Exhibit 77 is a true and correct copy of an email (w/o attachments)
8    from Jeffrey Stone to Steve Wessels, Kevin Daugherty, Robert Sylvester, Krishnan Venkatesan,
9    Oliver Maier, Eric Wiklendt dated September 11, 2014 and subject title “PSC – Siena” and bates
10   stamped TR_PS_000278578-TR_PS_000278579.
11          86.     Attached hereto as Exhibit 78 is a true and correct copy of an April 30, 2019 letter
12   from Tracy Green to Eric Nyberg with subject title “Pacific Steel Casting Company, LLC, Debtor,
13   Case No. 19-40193-RLE-7” and bates numbered WRS001159-WRS001162.
14          87.     Attached hereto as Exhibit 79 is a true and correct copy of the Debtor’s A/P Aged
15   Trial Balance as of 12/31/2017 and bates numbered TR_PS_000141280-TR_PS_000141286.
16          88.     Attached hereto as Exhibit 80 is a true and correct copy of an email with attachments
17   from Rob Sylvester to Eric Wiklendt dated July 20, 2017 with subject title “Fwd: PS Situation” and
18   bates stamped SPEY0007260-SPEY0007264. SPEY0007264 consisted of excel spreadsheets that
19   were produced in native format and therefore appear without bates numbers.
20          89.     Attached hereto as Exhibit 81 is a true and correct copy of
21          90.     Attached hereto as Exhibit 82 is a true and correct copy of Pacific Steel Casting Co,
22   LLC, Balance Sheet – PSC as of 12/31/2017, 05/31/2018, and 06/30/2018 and bates stamped
23   TR_PS_00221431. Because the document was produced in native format, the bates stamp does not
24   appear on the two-page document.
25          91.     Attached hereto as Exhibit 83 is a true and correct copy of Pacific Steel Casting Co,
26   LLC, Balance Sheet – PSC as of 12/31/2017, 06/30/2018, and 07/31/2018and bates stamped
27   TR_PS_000120448. Because the document was produced in native format, the bates stamp does not
28   appear on the two-page document.



 Case: 19-04057       Doc# 86                      16
                                  Filed: 10/02/20 Entered: 10/02/20 14:29:05           Page 16 of
                                               116
1           92.    Attached hereto as Exhibit 84 is a true and correct copy of Pacific Steel Casting Co,
2    LLC, Balance Sheet – PSC as of 12/31/2017, 07/31/2018, and 08/31/2018 and bates stamped
3    TR_PS_000221437. Because the document was produced in native format, the bates stamp does not
4    appear on the two-page document.
5           93.    Attached hereto as Exhibit 85 is a true and correct copy of Pacific Steel Casting Co,
6    LLC, Balance Sheet – PSC as of 12/31/2017, 08/31/2018, and 09/31/2018 and bates stamped
7    TR_PS_000221440. Because the document was produced in native format, the bates stamp does not
8    appear on the two-page document.
9           94.    Attached hereto as Exhibit 86 is a true and correct copy of Pacific Steel Casting Co,
10   LLC, Balance Sheet – PSC as of 12/31/2017, 10/31/2018, and 11/31/2018 and bates stamped
11   TR_PS_000220526. Because the document was produced in native format, the bates stamp does not
12   appear on the two-page document.
13          95.    Attached hereto as Exhibit 87 is a true and correct copy of Pacific Steel Casting Co,
14   LLC, Balance Sheet – PSC as of 12/31/2017, 11/31/2018, and 12/31/2018 and bates stamped
15   TR_PS_000120885. Because the document was produced in native format, the bates stamp does not
16   appear on the four-page document.
17          96.    Attached hereto as Exhibit 88 is a true and correct copy of an email with attachments
18   from Jason Shapiro to Yolanda Torres with subject title “FW: FedEx for Today” and bates stamped
19   TR_PS_000489779-TR_PS_000489804.
20          97.    Attached hereto as Exhibit 89 is a true and correct copy of Pacific Steel Casting Co,
21   LLC, Balance Sheet – PSC as of 12/31/2016, 3/31/2017, and 04/30/2017 and bates stamped
22   TR_PS_000201204. Because the document was produced in native format, the bates stamp does not
23   appear on the four-page document.
24          98.    Attached hereto as Exhibit 90 is a true and correct copy of Pacific Steel Casting Co,
25   LLC, Balance Sheet – PSC as of 12/31/2016, 05/31/2017, and 06/30/2017 and bates stamped
26   TR_PS_000221430. Because the document was produced in native format, the bates stamp does not
27   appear on the two-page document.
28




 Case: 19-04057      Doc# 86                      17
                                 Filed: 10/02/20 Entered: 10/02/20 14:29:05           Page 17 of
                                              116
1           99.     Attached hereto as Exhibit 91 is a true and correct copy of an email from Jeffrey
2    Stone to Krishnan Venkatesan and copied to Eric Wiklendt and Rob Sylvester dated April 7, 2019
3    with subject title “PSC Bankruptcy Subpoena” and bates stamped TR_PS_000491354-
4    TR_PS_000491355.
5           100.    Attached hereto as Exhibit 92 is a true and correct copy of an email from Krishnan
6    Venkatesan to Jeffrey Stone and copied to Steve Wessels, Jerry Johnson, Neil Brunner, and Eric
7    Wiklendt dated April 4, 2015 with subject title “Siena Perpetual Report” and bates stamped
8    TR_PS_000374277-TR_PS_000374281.
9           101.    Attached hereto as Exhibit 93 is a document entitled “Pacific Steel Casting Company,
10   LLC, Inventory Analytics, December 31, 2015 and bates numbered UHY0010544-UHY0010547.
11          102.    Attached hereto as Exhibit 94 is a true and correct copy of Speyside Fund LLC
12   Distribution of Net Cash Flow spreadsheets (with a metadata creation date of April 10, 2013 and a
13   modification date of January 19, 2015) and bates stamped TR_PS_000084996. Exhibit 94 was
14   produced in its native excel form such that there is no bates number affixed to the printed version
15   attached hereto.
16          103.    Attached hereto as Exhibit 95 is a true and correct copy of a letter from Scott Earls to
17   Pacific Steel Casting Company LLC dated August 23, 2015 enclosing 2014 U.S. Return of
18   Partnership Income, 2014 California Limited Liability Company Return of Income, and 2014
19   California Nonresident Return and bates stamped TR_PS_000242848-TR_PS_000242951. Personal
20   identification information, such as social security numbers, addresses and taxpayer identifications
21   have been redacted.
22          104.    Attached hereto as Exhibit 96 is a true and correct copy of a letter from Scott Earls to
23   Pacific Steel Casting Company LLC dated July 26, 2016 enclosing a copy of the 2015 Partnership
24   Form 1065 Schedule K-1 and bates numbered TR_PS_000243021-TR_PS_000243076. Personal
25   identification information, such as social security numbers, addresses and taxpayer identifications
26   have been redacted.
27          105.    Attached hereto as Exhibit 97 is a true and correct copy of Pacific Steel Casting
28   Company LLC 2018 Partnership Form 1065 Schedule K-1 (marked draft) undated (although



 Case: 19-04057         Doc# 86                    18
                                  Filed: 10/02/20 Entered: 10/02/20 14:29:05            Page 18 of
                                               116
1    metadata indicates that it was created on April 12, 2019 and modified on May 9, 2019) and bates
2    stamped TR_PS_000088266-TR_PS_000088372. Personal identification information, such as social
3    security numbers, addresses and taxpayer identifications have been redacted.
4           106.    Attached hereto as Exhibit 98 is a true and correct copy of Pacific Steel Casting Co.,
5    LLC Balance Sheet – PSC as of 8/29/2014 (Inception) and 11/30/2014 and bates numbered
6    UHY0005315-UHY0005316.
7           107.    Attached hereto as Exhibit 99 is a true and correct copy of Pacific Steel Casting Co.,
8    LLC Balance Sheet – PSC as of 12/31/14, 11/30/15 and 12/31/15 and bates numbered
9    TR_PS_000109467. Exhibit 99 was produced in its native excel form such that there is no bates
10   number affixed to the printed version attached hereto.
11          I declare under penalty of perjury under the laws of the United States of America that the
12   foregoing is true and correct and that this declaration was executed on this 2nd day of October 2020
13   at Woodland Hills, California.
14

15                                                        ________________________
16                                                        Jason B. Komorsky
17

18

19

20

21

22

23

24

25

26

27

28




 Case: 19-04057       Doc# 86                      19
                                  Filed: 10/02/20 Entered: 10/02/20 14:29:05           Page 19 of
                                               116
         EXHIBIT “A”

Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 2020
                                                                                of
                                        116
                                      EXHIBIT A

                                INITIAL TRANSFERS

               Bank Date        Payee / Payor           Amount
               01/16/15         Alcast Co.              1,325,093.00
               01/22/15         Alcast Co.              793,800.00
               04/14/15         Alcast Co.              1,190,700.00
               06/04/15         Alcast Co.              496,125.00
               Alcast Co. Total                     3,805,718.00
               01/16/15         Eric Wiklendt           77,823.00
               01/22/15         Eric Wiklendt           100,000.00
               04/14/15         Eric Wiklendt           104,036.00
               06/04/15         Eric Wiklendt           58,125.00
               Eric Wiklendt Total                  339,984.00
               09/12/14         Jeffrey Stone           62,460.55
               01/16/15         Jeffrey Stone           155,646.00
               01/22/15         Jeffrey Stone           200,000.00
               04/14/15         Jeffrey Stone           208,072.00
               06/04/15         Jeffrey Stone           116,250.00
               Jeffrey Stone Total                  742,428.55
               01/21/15         Krishnan Venkatesan     116,344.00
               01/22/15         Krishnan Venkatesan     112,400.00
               04/14/15         Krishnan Venkatesan     109,688.00
               06/04/15         Krishnan Venkatesan     65,332.50
               Krishnan Venkatesan Total            403,764.50
               09/12/14         Speyside Fund, LLC      280,935.48
               01/16/15         Speyside Fund, LLC      1,325,093.00
               01/22/15         Speyside Fund, LLC      793,800.00
               01/31/15         Speyside Fund, LLC      1,141,392.58
               04/14/15         Speyside Fund, LLC      648,247.00
               04/30/15         Speyside Fund, LLC      752,647.00
               06/04/15         Speyside Fund, LLC      461,396.25
               07/03/15         Speyside Fund, LLC      52,771.00
               Speyside Fund, LLC Total             5,456,282.31


Komorsky Decl., Exh. 31, TR_PS_000137780-783, TR_PS_000177875-881,

TR_PS_000138025, TR_PS_000138038-044; TR_PS_000333623-24; TR_PS_000106425.




Case: 19-04057   Doc# 86     Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 2121
                                                                                  of
                                          116
         EXHIBIT “B”

Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 2222
                                                                                of
                                        116
                                           EXHIBIT B

                                       CONTRIBUTION
   Bank Date             Payee / Payor                           Amount
   10/28/16              Alcast Co.                              294,000.00
   12/15/16              Alcast Co.                              196,000.00
   12/30/16              Alcast Co.                              73,500.00
   12/30/16              Alcast Co.                              73,500.00
   01/05/17              Alcast Co.                              171,500.00
   01/13/17              Alcast Co.                              171,500.00
   01/26/17              Alcast Co.                              196,000.00
   02/14/17              Alcast Co.                              196,000.00
   03/13/17              Alcast Co.                              147,000.00
   03/21/17              Alcast Co.                              196,000.00
   05/23/17              Alcast Co.                              122,500.00
   07/27/17              Alcast Co.                              98,000.00
   Alcast Co. Total                                    1,935,500.00
   10/28/16              Krishnan Venkatesan                     12,000.00
   12/19/16              Krishnan Venkatesan                     8,000.00
   01/09/17              Krishnan Venkatesan                     13,000.00
   01/17/17              Krishnan Venkatesan                     7,000.00
   01/27/17              Krishnan Venkatesan                     8,000.00
   02/15/17              Krishnan Venkatesan                     8,000.00
   03/20/17              Krishnan Venkatesan                     6,000.00
   03/27/17              Krishnan Venkatesan                     8,000.00
   06/06/17              Krishnan Venkatesan                     5,000.00
   Krishnan Venkatesan Total                           75,000.00
   10/28/16              Speyside Fund, LLC                      294,000.00
   12/16/16              Speyside Fund, LLC                      196,000.00
   12/30/16              Speyside Fund, LLC                      73,500.00
   12/30/16              Speyside Fund, LLC                      73,500.00
   01/05/17              Speyside Fund, LLC                      171,500.00
   01/17/17              Speyside Fund, LLC                      171,500.00
   01/27/17              Speyside Fund, LLC                      196,000.00
   02/16/17              Speyside Fund, LLC                      196,000.00
   03/13/17              Speyside Fund, LLC                      147,000.00
   03/21/17              Speyside Fund, LLC                      196,000.00
   05/23/17              Speyside Fund, LLC                      122,500.00
   07/28/17              Speyside Fund, LLC                      98,000.00
   08/04/17              Speyside Fund, LLC                      4,000.00
   Speyside Fund, LLC Total                            1,939,500.00
   Grand Total - Capital Contribution                  3,950,000.00

Komorsky Decl., Exh. 81, TR_PS_000200166-170, TR_PS_000082511-514,
TR_PS_000082519-522, TR_PS_000201024-27, TR_PS_000138515-517, TR_PS_000201028-
031, TR_PS_000138518-520, TR_PS_000138567-571, TR_PS_000201017-020,
TR_PS_000138528-539.




Case: 19-04057      Doc# 86      Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 2323
                                                                                      of
                                              116
         EXHIBIT “C”

Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 2424
                                                                                of
                                        116
                                     EXHIBIT C

                            SUBSEQUENT TRANSFERS


             Transfer Date Transferee                    Amount
     06/18/18               Alcast Co.                   12,250.00
     06/25/18               Alcast Co.                   147,000.00
     Alcast Co. Total                                    159,250.00
     06/18/18               Krishnan Venkatesan          500.00
     06/28/18               Krishnan Venkatesan          6,000.00
     Krishnan Venkatesan Total                           6,500.00
     06/18/18               Speyside Fund, LLC           12,250.00
     06/25/18               Speyside Fund, LLC           147,000.00
     07/02/18               Speyside Fund, LLC           100,000.00
     07/09/18               Speyside Fund, LLC           100,000.00
     07/16/18               Speyside Fund, LLC           100,000.00
     07/23/18               Speyside Fund, LLC           200,000.00
     07/30/18               Speyside Fund, LLC           300,000.00
     08/06/18               Speyside Fund, LLC           300,000.00
     08/13/18               Speyside Fund, LLC           250,000.00
     08/20/18               Speyside Fund, LLC           150,000.00
     08/27/18               Speyside Fund, LLC           200,000.00
     09/04/18               Speyside Fund, LLC           350,000.00
     09/10/18               Speyside Fund, LLC           250,000.00
     09/17/18               Speyside Fund, LLC           325,000.00
     09/26/18               Speyside Fund, LLC           200,000.00
     10/01/18               Speyside Fund, LLC           350,000.00
     10/9/18                Speyside Fund, LLC           100,000.00
     10/22/18               Speyside Fund LLC            100,000.00
     10/31/18               Speyside Fund LLC            50,000,00
     1/9/19                 Speyside Fund LLC            30,000.00
     Speyside Fund, LLC Total                            3,780,000.00
Komorsky Decl., Exh. 76, at TR_PS_000135238.




Case: 19-04057    Doc# 86    Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 2525
                                                                                  of
                                          116
         EXHIBIT “D”

Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 2626
                                                                                of
                                        116
                                       EXHIBIT D

INITIAL TRANSFERS (pre-judgment interest calculations)

   Transfer Date       Transferee            Amount             7% Interest
   01/16/15            Alcast Co.            1,325,093.00       529,093
   01/22/15            Alcast Co.            793,800.00         316,041
   04/14/15            Alcast Co.            1,190,700.00       455,337
   06/04/15            Alcast Co.            496,125.00         184,871
   Alcast Co. Total                          $3,805,718.00      $1,485,342
   01/16/15            Eric Wiklendt         77,823.00          31,074
   01/22/15            Eric Wiklendt         100,000.00         39,219
   04/14/15            Eric Wiklendt         104,036.00         39,785
   06/04/15            Eric Wiklendt         58,125.00          21,569
   Eric Wiklendt Total                       $339,984.00        $131,647
   09/12/14            Jeffrey Stone         62,460.55          26,078
   01/16/15            Jeffrey Stone         155,646.00         62,148
   01/22/15            Jeffrey Stone         200,000.00         79,627
   04/14/15            Jeffrey Stone         208,072.00         79,569
   06/04/15            Jeffrey Stone         116,250.00         43,318
   Jeffrey Stone Total                       $742,428.55        $290,740
   01/21/15            Krishnan Venkatesan   116,344.00         46,343
   01/22/15            Krishnan Venkatesan   112,400.00         44,751
   04/14/15            Krishnan Venkatesan   109,688.00         41,946
   06/04/15            Krishnan Venkatesan   65,332.50          24,345
   Krishnan Venkatesan Total                 $403,764.50        $157,385
   09/12/14            Speyside Fund, LLC    280,935.48         117,292
   01/16/15            Speyside Fund, LLC    1,325,093.00       529,093
   01/22/15            Speyside Fund, LLC    793,800.00         316,041
   01/31/15            Speyside Fund, LLC    1,141,392.58       452,460
   04/14/15            Speyside Fund, LLC    648,247.00         247,897
   04/30/15            Speyside Fund, LLC    752,647.00         285,511
   06/04/15            Speyside Fund, LLC    461,396.25         171,930
   07/03/15            Speyside Fund, LLC    52,771.00          19,360
   Speyside Fund, LLC Total                  $5,456,282.31      $2,139,584




Case: 19-04057    Doc# 86     Filed: 10/02/20 Entered: 10/02/20 14:29:05      Page 2727
                                                                                      of
                                           116
SUBSEQUENT TRANSFERS (pre-judgment interest calculations)

     Transfer Date Transferee               Amount             7% Interest
     06/18/18         Alcast Co.            12,250.00          1,959
     06/25/18         Alcast Co.            147,000.00         23,315
     Alcast Co. Total                       $159,250.00        $25,274
     06/18/18         Krishnan Venkatesan   500.00             80
     06/28/18         Krishnan Venkatesan   6,000.00           948
     Krishnan Venkatesan Total              $6,500.00          $1,028
     06/18/18         Speyside Fund, LLC    12,250.00          1,959
     06/25/18         Speyside Fund, LLC    147,000.00         23,315
     07/02/18         Speyside Fund, LLC    100,000.00         944
     07/09/18         Speyside Fund, LLC    100,000.00         15,592
     07/16/18         Speyside Fund, LLC    100,000.00         15,458
     07/23/18         Speyside Fund, LLC    200,000.00         30,647
     07/30/18         Speyside Fund, LLC    300,000.00         45,567
     08/06/18         Speyside Fund, LLC    300,000.00         45,164
     08/13/18         Speyside Fund, LLC    250,000.00         37,301
     08/20/18         Speyside Fund, LLC    150,000.00         22,179
     08/27/18         Speyside Fund, LLC    200,000.00         29,304
     09/04/18         Speyside Fund, LLC    350,000.00         50,812
     09/10/18         Speyside Fund, LLC    250,000.00         36,007
     09/17/18         Speyside Fund, LLC    325,000.00         46,373
     09/26/18         Speyside Fund, LLC    200,000.00         28,192
     10/01/18         Speyside Fund, LLC    350,000.00         49,000
     10/9/18          Speyside Fund, LLC    100,000.00         13,847
     10/22/18         Speyside Fund LLC     100,000.00         13,597
     10/31/18         Speyside Fund LLC     50,000,00          6,712
     1/9/19           Speyside Fund LLC     30,000.00          3,625
     Speyside Fund, LLC Total               3,780,000.00       $515,595




Case: 19-04057    Doc# 86    Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 2828
                                                                                  of
                                          116
                 EXHIBIT “1”

Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 2929
                                                                                of
                                        116
From: Jeff Stone <jeffrey.stone@speysideequity.com>
Sent: Wed, 26 Feb 2014 13:03:14 -0500
To: "Robert Sylvester" <robert.sylvester@speysideequity.com>, "Eric Wiklendt"
<eric.wiklendt@speysideequity.com>, "Kevin Daugherty" <kevin.daugherty@speysideequity.com>,
"Oliver Maier" <o|iver.maier@speysideequity.com>
Subject: Fwd: Project Bears Confidential Descriptive Memorandum
Attachments:
- attached_fi|e_1.pdf (57 kb)
- attached_fi|e_2.htm| (300 b)
- attached_fi|e_3.pdf (1187 kb)
- attached_fi|e_4.htm| (234 b)
Jeffrey A Stone
Managing Director/Partner
Speyside Equity
T 212-994-0308 X204
F 855-269-3979
C 248-890-5225
Begin forwarded message:
From: "Olsta, Ryan" <r01sta Clea u11.com>
Date: February 26, 2014 at 11:56:12 AM EST
To: "ieffrev.stone@snevsideeauitv.com" <ieffrev.stone@snevsideeauitv.com>
Subject: Project Bears Con_dential Descriptive Memorandum
See attached Con_dential Descriptive Memorandum and corresponding cover letter.
Thank you.
Ryan A. Olsta Managing Director
Cleary Gull
100 East Wisconsin Avenue, Suite 2400
Milwaukee, Wisconsin 53202
414-291-4555 Of_ce 414-291-4558 Fax
rolsta@clearygu11.com clearygullcom




                                                                                              Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 3030
                                                                                                                                                                              of
                                                                                                                                      116
This email may contain con_dential information for the sole use of the intended recipient. Any
review, use or disclosure by others is strictly prohibited. If you received this in error, please contact
the sender and delete all copies of this message. In accordance with applicable regulations, Cleary
Gull reserves the right to monitor, review and retain all electronic communications, including
emails. Cleary Gull is the trade name of Cleary Gull Inc. and its affiliate Cleary Gull Advisors Inc.
Securities and brokerage services are offered by Cleary Gull Inc., member FINRA. Cleary Gull
does not accept any trade instructions by email.




                                                                                                            Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 3131
                                                                                                                                                                                            of
                                                                                                                                                    116
CLEARV CULL
February 26, 2014
PRIVATE & CONFIDENTIAL
Jeffrey Stone
Managing Director
Speyside Equity
1741 Tomlinson Road
Philadelphia, PA 191 16
Dear Mr. Stone:
Cleary Gull Inc. (“Cleary Gull”) has been retained to sell Pacific Steel Casting Company (“Pacific Steel” or
the “Company”). The Company is one of the largest independent steel foundries in the United States. The
enclosed Confidential Descriptive Memorandum is intended to provide sufficient information to allow you to
determine your interest in exploring a transaction with Pacific Steel.
To allow us to use your time more efficiently, we have established the following process:
Interested parties should review the Confidential Descriptive Memorandum and provide Cleary Gull
with a written, non-binding initial indication of interest (“Initial Indication”) no later than
Wednesday, March 19, 2014. Initial Indications should be sent to Cleary Gull Inc., 100 East
Wisconsin Avenue, 24th Floor, Milwaukee, Wisconsin 53202, Attention: Ryan Olsta. Faxed or
emailed copies of your proposal will also be accepted at 414-291-4558 or rolsta@clearygull.com.
Your Initial Indication should address the following topics:
I The assets of the Company and the liabilities of the Company that buyer is willing to assume,
I The purchase price for such assets and liabilities,
l A description of any important assumptions used to arrive at your estimate of value;
I A description of any financial or other issues that could significantly affect (either positively or
negatively) your estimated valuation,
l The source of financing and the expected capital structure for your proposal,
l A description of any approvals, filings or other steps you will need to take prior to executing a
definitive agreement and any material conditions or contingencies other than due diligence which
would have to be resolved before closing, and
l A list of the names and telephone numbers (including weekend numbers) of personnel whom Cleary
Gull may contact to discuss or clarify any aspect of your proposal.
Based on the Initial Indications and discussions with the Company’s board, interested parties will be selected
to meet with management in Berkeley, California in March or April. We will provide interested parties with
access to a data room as well as any additional information needed to submit a final indication.
The above procedures have been developed to insure the equitable treatment of all potential purchasers.
However, the procedures are to some extent necessarily subjective. Therefore, neither the Company nor its
advisors will be obligated to state any reason for declining consideration of any proposal. Furthermore, the




                                                                                                                 Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 3232
                                                                                                                                                                                                 of
                                                                                                                                                         116
Jeffrey Stone
Speyside Equity
February 26, 2014
Page 2 of 2
Company expressly reserves the right, without giving reasons therefore, at any time and in any respect, to
amend or terminate these procedures, to terminate discussions with any or all parties, to reject any or all
proposals, or to negotiate with any party with respect to a transaction involving the Company.
The identity of Pacific Steel and your participation in these discussions are extremely sensitive. We appreciate
your careful diligent maintenance of strict confidentiality. Please direct all questions regarding the Company
or the transaction process to Cleary Gull. If you do not wish to submit a preliminary indication of interest in
the Company, please return all related documents to the attention of Patrick Ringsred at Cleary Gull.
On behalf of the Company and its shareholders, we would like to thank you for your interest in pursuing a
transaction.
Best regards,
CLEARY GULL INC.
,/7
dlolh R. Peterson n A. Olsta Patrick H. Ringsred
Man ging Director Managing Director Analyst
4' 4- 91-4551 414-291-4555 414-291-4553
jpe 'erson@clearygull.com rolsta@clearygull.com pringsred@clearygull.com
attachment




                                                                                                                   Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 3333
                                                                                                                                                                                                   of
                                                                                                                                                           116
*




    Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 3434
                                                                                    of
                                            116
CONFIDENTIAL
DESCRIPTIVE
MEMORANDUM
PACIFIC STEEL
CASTING COMPANY




                  Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 3535
                                                                                                  of
                                                          116
PACIFIC STEEL CASTING COMPANY
Confidential Descriptive Memorandum
Pacific Steel Casting Company (”Pacific Steel ” or the ”Company”) has retained Cleary Gull Inc. (”Cleary Gull ”) as
the Company’s financial advisor to review strategic alternatives including a possible sale of the Company. This
Con_dential Descriptive Memorandum (the ”Memorandum”) has been prepared by Pacific Steel and Cleary Gull
from materials supplied by Pacific Steel. The sole purpose of this Memorandum is to assist the recipient in deciding
whether to proceed with a further investigation of the Company. This Memorandum does not purport to contain all
information that a prospective purchaser of the Company may need or desire. Cleary Gull and Pacific Steel expressly
disclaim any and all liability for representations or warranties, expressed, implied, or contained in, or for omissions
from, this Memorandum or any other written or oral communication transmitted or made available. Pacific Steel will
have legal responsibility only for the representations and warranties set forth in a definitive written agreement when,
as, and if executed and subject to the limitations and restrictions set forth therein. Cleary Gull has not independently
verified any of the information contained in this Memorandum or any other information about the Company, has not
made and will not make representations or warranties concerning the Company, and has not made and will not make
an independent evaluation or appraisal of the Company or any of its assets or liabilities.
This Memorandum is being provided to the recipient pursuant to a confidentiality agreement, the terms of which
govern the obligations of the recipient with regard to confidentiality of the information herein and certain other
matters. As more fully described in the confidentiality agreement, the recipient agrees to return all material received
from Pacific Steel or Cleary Gull (including this Memorandum) promptly upon request without retaining any copies
thereof. In furnishing this Memorandum, Pacific Steel and Cleary Gull undertake no obligation to provide the
recipient with access to any additional information or to update any of the information contained herein.
This Memorandum includes certain historical and projected financial and operating data derived from internal
management reports and, with respect to projected financial data, from projections prepared by Pacific Steel re_ecting
certain assumptions by the Company concerning anticipated results, which may or may not prove to be correct,
accurate or reasonable. The assumptions underlying the estimates and projections contained herein are subject to
significant contingencies and uncertainties including economic, competitive, and regulatory factors beyond the
control of Pacific Steel. Past performance may not be indicative of future performance or industry standards.
Consequently, no assurances are made or implied as to the reliability of such estimates or projections, and the
inclusion of estimates and projections herein should not be regarded as a representation or warranty that the estimated
or projected results will be achieved. Neither Cleary Gull nor any independent accounting firm has examined or
reviewed financial estimates or projections contained herein.
This Memorandum has been prepared for introductory and informational purposes only and with the assumption that
any person or entity who wishes to purchase the Company will be a knowledgeable and sophisticated party that will
pursue its own independent investigation and analysis of the Company and its prospects. This Memorandum shall
not be deemed an indication of the condition (financial or otherwise) of the Company, nor shall it constitute an
indication that there has been no change in the business or a_airs of the Company since the date hereof. No person has
been authorized by Pacific Steel to give any information, other than that contained herein, or make any representation
and, if given or made, such other information or representation must not be relied upon as having been authorized.
Throughout this Memorandum opinions are expressed concerning the business of the Company and its prospects. The
matters described in such opinions may or may not occur or be achieved and you agree that neither the Company nor
Cleary Gull shall have any liability arising therefrom.
The foregoing terms are a condition of your use of this Memorandum. If you do not accept the foregoing terms of use,
please return this Memorandum immediately.
Please direct all questions regarding the Company or the transaction process to:
CLEARY GULL INC. Ryan A. Olsta
100 East Wisconsin Avenue, Suite 2400 Managing Director
Milwaukee, Wisconsin 53202 (414) 29174555 / rolsta@clearygull.com
John R. Peterson
Managing Director
(414) 29174551 /jpeterson@clearygull.com
Patrick H. Ringsred
Associate
(414) 29174553 / pringsred@clearygull.com




                                                                                                                           Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 3636
                                                                                                                                                                                                           of
                                                                                                                                                                   116
TABLE OF CONTENTS
EXECUTIVE SUMMARY
Company Overview 1
Investment Highlights 5
Opportunities 7
Transaction Overview 11
INDUSTRY OVERVIEW
Industry Overview 13
End Markets 14
Industry Participants 17
BUSINESS DESCRIPTION
Products and Applications 18
Customer Relationships 19
Supplier Relationships 20
Go-to-Market Strategy 21
Manufacturing and Operations 22
ORGANIZATION
Senior Leadership 27
Employees and Benefits 29
Regulation, Insurance, and Legal Matters 30
FINANCIAL INFORMATION
Income Statements 32
Selling and Administrative Expenses 33
Addbacks and Adjustments 34
Balance Sheet 37




                                              Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 3737
                                                                                                                              of
                                                                                      116
EXECUTIVE SUMMARY
PACIFIC STEEL
cam-ma can FANY
COMPANY OVERVIEW
This summary highlights certain information contained elsewhere in this Memorandum,
which interested parties are urged to read in its entirety. In this Memorandum the terms
”Paci_c Steel ” or ”the Company” refer to Paci_c Steel Casting Company.
Pacific Steel is one of the largest independent
steel foundries in the United States and the @ FAEIFIE STEEL
largest steel foundry in the United States nan-ma can PM"
west of Rocky Mountains. The Company has an impressive 80-year history. It is a
key supplier to the oil drilling equipment and heavy-duty truck industries. The
Company also has selected customers in the off-shore exploration, construction,
valve and pipe fitting, mining, and defense industries. Pacific Steel has 418
employees and three facilities covering almost 200,000 square feet of
manufacturing space. The Company’s facilities are conveniently located adjacent
to each other on approximately nine acres in a heavy industrial area in Berkeley,
California. The Company has a strong reputation for environmental compliance
and an excellent working relationship with federal, state and local authorities.
Pacific Steel’s three manufacturing facilities each utilize a unique molding process:
shell mold, green sand, and air set. The diversity of the manufacturing processes
allows Pacific Steel to produce an extremely broad range of product types, order
quantities, and casting sizes from one ounce to as large as 7,000 pounds.
Pacific Steel Facilities
Year Square Monthly Utilization Utilization
Plant Opened Feet Capacity Range 2013 Average
Shell Mold 1975 25,458 1 oz. - 60 lbs. 900 tons 16% - 60% 33%
Green Sand 1934 65,665 1 lb. - 1,500 lbs. 650 tons 38% - 57% 50%
Air Set 1981 102,410 Up to 7,000 lbs. 650 tons 42% - 90% 64%
The Company has earned an impressive reputation for
quality. It specializes in the production of large, complex
castings and has few competitors with the ability to cast parts
greater than 1,000 pounds, automated molding lines, and
quality procedures to meet the exacting specification of its
customers. Pacific Steel also provides design and engineering
assistance on the front end and heat treating, machining and
other processing on the back end to provide a full set of capabilities. The
Company’s broad range of casting processes also allow for the selection of the most
efficient method for various production quantities and can reduce overall shipping
costs by providing many different types of castings in a consolidated bundle.
on iden ial
Cpigef CLEARV Gun




                                                                                           Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 3838
                                                                                                                                                                           of
                                                                                                                                   116
EXECUTIVE SUMMARY
PACIFIC STEEL
nAsTma can FANY
The Company has several other competitive
advantages including its geographic location,
its long-term customer relationships, and
dedicated team of managers. Pacific Steel’s
location on the west coast of the United States
places it in close proximity to several OEMs,
which require large castings and wish to limit
lead times and shipping costs. Pacific Steel has
formed deep, long-lasting relationships with
several of these OEMs and serves as a sole- or dual-source for the vast majority of
its products. The Company’s location on a western port also allows it to provide to
its customers an overseas import solution for less complex parts. The Company
sources the parts from established relationships in Asia and provides quality
inspection and back-up production. The entire management team of Pacific Steel
which oversees the functions of finance, operations, quality, and sales, other than
its CEO, a fourth generation owner of the Company, intends to remain with the
Company after it is sold.
The Company is prepared to file for protection under chapter 11 of the US.
Bankruptcy Code with a potential filing occurring in February or March 2014, and
seek a purchaser for its assets under Section 363 of the Bankruptcy Code (a ”363
Sale”) as part of its plan of recapitalization. Although the Company’s operations
and operating cash flow have been relatively stable or positive, the Chapter 11
filing was largely necessitated by a class action lawsuit that is explained in more
detail in the legal section of this memorandum. The Company has received a
proposal for debtor in possession financing during this Chapter 11 proceeding,
which it believes will be adequate to allow it sufficient time to pursue a 363 Sale in
an orderly fashion.
Pacific Steel has several opportunities for substantial
financial improvement. The Company has just
recently installed, but not fully implemented, a new
ERP system which it expects to dramatically improve
available data and decision making based on product
cost. Pacific Steel has a number of expenses that have
negatively impacted recent profitability, which will be " ' '
eliminated through the bankruptcy proceeding or which it plans to be greatly
reduced in a relatively short period of time. The largest of these expenses are
related to worker productivity and workers’ compensation expenses, both of
which were adversely affected by, but have been steadily improving since, a
massive turnover of its employee base in 2011 resulting from action by the US.
Department of Homeland Security (”DHS”).
Workers’ compensation expenses are expected to decrease in FY 2016P and FY
2017P as a one-time spike in workers’ compensation claims caused by the fallout
from the DHS enforcement action is no longer utilized in the Company’s
experience modification rate calculation. The expected reduction of these expenses
should dramatically improve Pacific Steel’s future profitability. The Company
could also be combined with an industry participant to accelerate the reduction in
these expenses.
on idem i111
Cpigezt CLEARV GULL




                                                                                         Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 3939
                                                                                                                                                                         of
                                                                                                                                 116
EXECUTIVE SUMMARY
PACIFIC STEEL
nasrmn DDMPANY
($’s in thousands)
The Company has historically produced greater levels of
sales and profitability than in recent years and believes it has
the ability to improve its current financial results. Pacific
Steel has a considerable amount of available capacity. The
average utilization for FY 2013 was 33%, 50%, and 64%,
respectively, for the shell, green sand, and air set foundries.
Due to its current financial situation, the Company has
focused on streamlining its costs and reduced its sales
expenses and other investments. The Company believes a modest investment in
sales, training, and operational resources could dramatically improve sales and
profitability.
The following charts provide selected financial data for the Company for its fiscal
years ended March 31, 2006, through March 31, 2013 and the Company’s forecast
for its fiscal years ended March 31, 2014 and March 31, 2015. Financial data for FY
2006 through FY 2013 are based on the Company’s audited financial statements.
Data for 2014E is based on year-to-date performance through December 31, 2013
and management’s forecast for the fourth quarter through March 31, 2014. Data
for 2015P is based on management’s forecast. The Company’s financial
performance is discussed in further detail in the financial section of this
memorandum below.
Summary Income Statements FY 2005 — FY 2010
For the Fiscal Year Ended March 31,
Net Sales
Cost of Goods Sold
Gross Pro_t
Operating Expenses
EBIT
Depreciation and Amortization
EB ITDA
Capital Expenditures
Ogerating Data:
Total Net Sales (growth)
Gross Pro_t (as % ofSales)
Operating Expenses (as % of Sales)
EBIT (as % ofSales)
EBITDA (as % of Sales)
2006 2007 2008 2009
$ 68,935 $ 109,772 $ 138,534 $ 126,674 $ 104,393 $ 49,589
(59,084) (90,667) (110,329) (104,006) (88,457) (45,801)
$ 9,851 $ 19,105 $ 28,205 $ 22,668 $ 15,936 $ 3,788
(5,931) (9,492) (9,372) (8,567) (8,279) (5,661)
$ 3,920 $ 9,613 $ 18,833 $ 14,100 $ 7,657 $ (1,873)
348 406 535 1,199 1,268 1,417
$ 4,268 $ 10,019 $ 19,368 $ 15,299 $ 8,925 $ (456)
$ 555 $ 1,702 $ 4,744 $ 3,160 $ 1,079 $ 435
NA 59.2% 26.2% (8.6%) (17.6%) (52.5%)
14.3% 17.4% 20.4% 17.9% 15.3% 7.6%
8.6% 8.6% 6.8% 6.8% 7.9% 11.4%
5.7% 8.8% 13.6% 11.1% 7.3% (3.8%)
6.2% 9.1% 14.0% 12.1% 8.5% (0.9%)
Con_dential
P11 g6 3




                                                                                      Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 4040
                                                                                                                                                                      of
                                                                                                                              116
EXECUTIVE SUMMARY @ f_i_t_f‘l__t
Summary Income Statements FY 2010 — FY 2015P
($’s in thousands) For the Fiscal Year Ended March 31,
2011 2012 2013 2014E 2015P
Net Sales $ 49,589 $ 90,451 $ 124,961 $ 112,890 $ 87,864 $ 90,187
Cost ofGoods Sold (45,801) (79,454) (114,843) (105,102) (83,128) (77,210)
Gross Pro_t $ 3,788 $ 10,997 $ 10,118 $ 7,789 $ 4,736 $ 12,977
Operating Expenses (5,661) (6,988) (9,476) (9,026) (8,283) (8,928)
EBIT $ (1,873) $ 4,009 $ 642 $ (1,237) $ (3,547) $ 4,049
Addbacks and Adjustments“) - - 2,159 8,008 9,002 3,385
Depreciation and Amortization 1,417 1,443 1,569 1,752 1,556 1,556
Adjusted EBITDA $ (456) $ 5,452 $ 4,370 $ 8,523 $ 7,011 $ 8,990
Capital Expenditures $ 435 $ 454 $ 2,326 $ 1,685 $ 2,000 $ 2,000
Operating Data:
Total Net Sales (growth) (52.5%) 82.4% 38.2% (9.7%) (22.2%) 2.6%
Gross Pro_t (as % ofSales) 7.6% 12.2% 8.1% 6.9% 5.4% 14.4%
Operating Expenses (as % of Sales) 11.4% 7.7% 7.6% 8.0% 9.4% 9.9%
EBIT (as % ofSales) (3.8%) 4.4% 0.5% (1.1%) (4.0%) 4.5%
Adjusted EBITDA (as % ofSales) (0.9%) 6.0% 3.5% 7.5% 8.0% 10.0%
—
Notes:
(1) Addbacks and adjustments are explained in the _nancial section
—
on idem i111
€13;th CLEARy GULL




                                                                            Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 4141
                                                                                                                                                            of
                                                                                                                    116
EXECUTIVE SUMMARY
PACIFIC STEEL
nAsTma can FANY
INVESTMENT HIGHLIGHTS
Reputation for Manufacturing Complex, High Quality Castings
Pacific Steel has developed an excellent
reputation as a preferred supplier for complex,
difficult-to-manufacture steel castings used in
critical applications. The castings are complex
and difficult-to-manufacture because they are
typically heavily cored and require significant
engineering skill to design and build to the
desired specifications. Since its founding in
1934, the Company has focused on ,
manufacturing complex castings and providing them to its customers on-time with
high quality. By successfully delivering on its on-time delivery, high-quality focus,
the Company has differentiated itself from its competitors and developed strong
long-term relationships with its largest customers. As a testament to the quality
castings the Company manufactures, Pacific Steel has received several
certifications and achievement awards including ISO:9001, ABS Certificate of
Casting, ABS Certificate of Conformance, Det Noreske Veritas Approval of
Manufacturing Certificate, and PACCAR’s Quality Achievement Award. Pacific
Steel has also differentiated itself by carving out a niche in large castings from
1,000 pounds to 7,000 pounds because it is one of a few foundries that can
manufacture castings of that size in its region.
Broad Capabilities Create ”One-Stop-Shop” for Steel Castings
Pacific Steel started its operations with
its green sand facility and
subsequently added a shell mold
facility in 1975 and an air set facility in
1981. With its diverse capabilities, the
Company can manufacture steel
castings from one ounce to 7, 000
pounds and can match type and .
quantity of castings desired to the most cost- efficient method This broad set of
capabilities makes the Company a ”-one stop- shop” for many steel castings and
helps simplify its customers’ procurement processes. In addition to its foundry
capabilities, the Company also has in-house pattern making and heat treating,
which allows it more control over its production processes and helps it provide on-
time delivery to its customers. The Company has further expanded its capabilities
by actively developing a Chinese import solution for its customers whereby the
Company works with certain Chinese foundries to supply its customers with
imported castings and provides a backup solution with its own operation.
Customers value this arrangement because they benefit from lower cost castings
without the risk of losing supply should logistical or other issues occur with an
offshore supplier.
on idem ial
Cpigest CLEARV GULL




                                                                                        Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 4242
                                                                                                                                                                        of
                                                                                                                                116
EXECUTIVE SUMMARY
PACIFIC STEEL
GABTINE DDMFANY
Long-Term Customer Relationships
Pacific Steel has proactively sought to create a
collaborative, mutually beneficial relationships f
with its customers. As a result of this '
approach, the Company has built a successful
track-record for customer service and
developed relationships in multiple levels of
its customers’ organizations from sales to
engineering. The Company’s customer base is
largely comprised of blue-chip companies that
have had relationships of over 20 years with
Pacific Steel. Pacific Steel is also extremely
experienced and familiar in dealing with
design or manufacturing problems related to
its customer’s parts. The value Pacific Steel provides to its customers is reflected in
the longevity of the relationships it has with its customers and the fact that it is
typically either the sole- or a dual-source supplier of the castings it manufactures.
Pacific Steel is strategically located near a number of its customers’ operations,
which is a key logistical advantage.
Significant Barriers to Entry
Pacific Steel benefits from a number of barriers
to entry as a result of the Company’s
capabilities, prior and current investments,
factors inherent to the foundry industry, and
its geographic location. The Company’s broad
set of foundry capabilities allows it to meet a
variety of customer needs and provide a ”one-
stop-shop” for many steel castings. The
Company’s ability to make complex, difficult-
to-manufacture castings has been honed and improved over many years as result
of investment and experience. Pacific Steel has built long-term relationships with
its customers because of its collaborative, customer service approach and its
manufacturing capabilities. Pacific Steel is also one of the few steel foundries
operating in its region because of the capital and environmental investment
required. Additionally, the Company benefits from the high switching costs in the
foundry industry due to the significant investment required for patterns and
tooling. The Company estimates the replacement cost for building and starting up
a similar foundry operation would be greater than $50 million. The Company has
benefited from its geographic location and proximity to several large customers.
on idem i111
€13;th CLEARV GULL




                                                                                          Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 4343
                                                                                                                                                                          of
                                                                                                                                  116
EXECUTIVE SUMMARY
6 PACIFIC STEEL
nAsTINn EOMFANV
OPPORTUNITIES
ERP Development
Pacific Steel has just recently installed, but not fully implemented, a new ERP
system. The Company believes that implementation and usage of the new system
will dramatically improve available data and decision making based on product
cost. The new system is Odyssey ERP software from B&L Information Systems
and is specifically tailored to foundry companies and utilized extensively
throughout the industry. When fully implemented, the ERP system can manage
product costing for quoting, margin tracking and reviews, and scheduling.
Currently Pacific Steel is utilizing a Lotus Approach-based pricing tool for quoting,
which does not have in place a method to systematically review customer or
product profitability, and is manually scheduling production. The full
implementation and usage of the new ERP system will provide the Company with
valuable insight into product costing. The enhanced tracking of product costs
should dramatically improve quoting, customer and job selection, and provide
data so that low margin or negative margin products could be repriced or
eliminated.
Elimination of Non-Recurring Expenses
Pacific Steel had significant expenses in recent years that are not expected to
reoccur in the future, that will be eliminated through the bankruptcy proceeding,
or that are expected to be greatly reduced in a relatively short period of time. Non-
recurring expenses of the Company in recent years include an 1-9 audit settlement,
productivity losses due to employees lost as a result of the 1-9 audit, excessive
workers’ compensation expenses, environmental settlements and related legal fees,
and expenses related to the Company’s bankruptcy filing and financing and sale
transactions. Expenses expected to be greatly reduced over the next several years
include workers’ compensation expenses and productivity losses due to the 1-9
audit. The amount of these expenses is explained in the financial section of this
memorandum below.
In late 2011, as a result of the 1-9 audit by the DHS, the Company terminated over
200 employees, many of whom subsequently filed workers’ compensation claims.
This caused the Company to incur higher than historical levels of workers’
compensation expenses for FY 2012 and FY 2013 and is expected to continue to
impact FY 2014B and FY 2015P expenses. In FY 2014B, the number of workers’
compensation claims has returned to historical levels. Pacific Steel expects
workers’ compensation claims to continue at historical levels going forward,
however workers’ compensation expenses are calculated on a backward-looking
basis using the Company’s experience modification rate. The Company expects
workers’ compensation expenses to begin to decline in FY 2016P and return to
historical levels in FY 2017P as a result of the decline in workers’ compensation
claims.
on idem i111
Cpigeyt CLEARV GULL




                                                                                        Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 4444
                                                                                                                                                                        of
                                                                                                                                116
EXECUTIVE SUMMARY
Annual Workers’ Compensation Claims History and Forecast
250
225
200
175
150
125
100
75
50
Annual Workers' Compensation Claims
25
2008-2009 2009-2010 2010-2011 2011-2012 2012-2013 2013-2014 2014P- 2016P-
2015P 2017P
Experience Modification Rate History and Forecast
275
250
225 _
200 —
175 —
150 —
125 — — —
100 — — — — _ .
Experience Modification Rate
75-———————————-
so-————————————-
25-————————————-
FY FY FY FY FY FY FY FY FY FY FY FY FY
2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015P 2016P 2017P
Improved Productivity through Training
The 1-9 audit caused the Company to immediately lose over 200 employees, which
at the time represented approximately one-half of its production workforce. The
process of hiring, training, and managing the relatively new and inexperienced
employees has led to considerable labor and management inefficiencies which are
still being addressed. Pacific Steel has reviewed, tested, and improved its hiring
and training of employees to better attract and retain industrious and well-suited
employees. The Company believes it has started to see the improvements in many
areas and expects that a continuation of these methods will positively impact
future efficiency. The implementation of the new ERP system will also help to
track, monitor, and improve worker productivity. The Company believes that
Con_dential
EIIZIEIEIEIEIEIEIEIEIEIPagesEIEIEIEIEICLEARVbULL




                                                                                     Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 4545
                                                                                                                                                                     of
                                                                                                                             116
EXECUTIVE SUMMARY 3 Ea'ii__flfjt
increasing worker productivity is the largest single opportunity to improve the
financial results of the Company.
Plant Efficiency (Labor Hours per Ton)
110
100
90 _
so —————————
7o ————————————
Hours Per Ton
so-—————————————
50. _ _ _ _ _ _ _ _ _ _ _ _ _
0
FY Q1 FY Q2 FY Q3 FY Q4 FY Q1 FY Q2 FY Q3 FY Q4 FY Q1 FY Q2 FY Q3 FY Q4 FY Q1 FY Q2
2011 2011 2011 2011 2012 2012 2012 2012 2013 2013 2013 2013 2014 2014
Available Capacity and Operating Leverage
Pacific Steel has a considerable amount of 14- MRZFW‘Xr‘ééWQ
available capacity. The average utilization for " ‘ ‘ ‘“ " " T ‘ 3 3?.
FY 2013 was 33%, 50%, and 64% for the shell,
green sand, and air set foundries. The
Company has historically operated at 70 hours
of labor per ton of steel castings. The
Company recently generated sales of greater
than $125 million and EBITDA of greater than
$15 million in FY 2008. The facility and the
current operating lines are still fully capable of
delivering the previously achieved levels of sales and profitability. Due to its
current legal and financial situation, the Company has focused on streamlining its
costs and reduced its sales investments. A better financed entity effectively
investing in sales resources would have the potential to dramatically improve
sales. Pacific Steel has tremendous operating leverage and modest increases in
sales should lead to significant improvements in profitability.
Broaden Industry and Customer Base through Business Development
Pacific Steel has a long, successful history producing oil drilling equipment and
heavy-duty trucl<s. These two end marl<ets comprise 68% of Pacific Steel’s sales.
The Company has also manufactured parts for off-shore exploration, construction,
valve and pipe fitting, mining, and defense. If Pacific Steel could gain sufficient
traction in these other end markets, it would serve to broaden the Company’s
industry and customer base. A more diverse Company would provide greater
opportunities for growth, be less dependent on its largest customers, and less
cyclical. Pacific Steel’s sales expenses as a percentage of revenues are
approximately 1%, which is considerably less than the industry average of 3-5%.
Con idential A
UUUUUUUUUUU Pig/'69 CEUZIUULEARVLJULL




                                                                                      Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 4646
                                                                                                                                                                      of
                                                                                                                              116
EXECUTIVE SUMMARY
PACIFIC STEEL
nAsTINn can FANV
The Company believes there would be a high return on further investment in sales
resources, but has not been able to invest at this time.
Grow Import Business
Pacific Steel has successfully developed relationships in Asia to build and grow its
import solution for less complex parts to customers and believes it is well-
positioned to continue to develop this opportunity. In FY 2013, approximately 10%
of Pacific Steel’s sales were internationally sourced parts. The Company is ideally
located on a western port to receive, inspect, and ship product from Asian sources.
Pacific Steel has over 10 years of experience and long-established relationships
internationally sourcing components. The Company has invested time and capital
to identify, train, and continuously audit its sources to ensure quality to its
customers. Pacific Steel also utilizes its extensive quality control procedures to
inspect parts before shipment. The Company will also provide final finishing if
necessary and serves as a back-up source, at Pacific Steel prices, if there is an
interruption or quality issue.
Acquisition Opportunities
Pacific Steel has the critical mass to be a key component in an industry
consolidation. The foundry industry is fragmented and rapidly consolidating
therefore it would be possible for either a strategic or financial group to buy Pacific
Steel as a platform to consolidate a segment of the industry. Pacific Steel would
bring its abilities to produce complex parts for oil drilling and heavy-duty trucl<s,
the capabilities to produce physically large parts in an automated fashion, and an
established foreign sourcing infrastructure. Pacific Steel would significantly
benefit from a combination that could provide top level leadership, assistance
implementing an ERP system for cost control, quoting, margin reviews, and access
to additional sales resources with experience in other suitable markets.
on idem i111
€122,812 CLEARV GULL




                                                                                          Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 4747
                                                                                                                                                                          of
                                                                                                                                  116
EXECUTIVE SUMMARY
6 PACIFIC STEEL
nAsTINn EOMFANV
TRANSACTION OVERVIEW
The Company has retained Cleary Gull as its exclusive financial advisor in
connection with the sale of the stock or substantially all of the assets of the
Company, all as defined in an engagement letter between the Company and Cleary
Gull (a ”Sale Transaction” which includes a 363 Sale), and intends to seek
immediate approval from the bankruptcy court of the continued employment of
Cleary Gull in that capacity. Certain parties have already been in contact with the
Company and / or Cleary Gull regarding a Sale Transaction and have received
information from the Company in that regard. In light of the Company’s planned
Chapter 11 filing, Cleary Gull has recommended the Company pursue a 363 Sale as
follows:
A.
Certain qualified parties that have been in contact with the Company
recently regarding a Sale Transaction and additional qualified parties
identified by the Company or Cleary Gull must enter into a confidentiality
agreement with the Company (”Qualified First-Round Bidders”) will
receive this Confidential Descriptive Memorandum and will be provided
access to an electronic data room.
Qualified First Round Bidders will be asked to submit an initial indication
of interest (”101”) in a 363 Sale describing:
I the assets of the Company they wish to purchase and the liabilities
of the Company they are willing to assume,
I the purchase price for such assets and liabilities,
I the source of their financing, and
I their requirements for further due diligence and any consents or
approvals needed to consummate a 363 Sale.
A to be determined number of Qualified First Round Bidders that have
submitted the most favorable IOI’s will be provided an opportunity to
meet with management of the Company, to review additional information
about the Company in the electronic data room, and to submit a revised
proposal for a 363 Sale based on a form of definitive agreement the
Company intends to provide for that purpose (a ”Final Bid”).
The Company intends to negotiate the terms of one or more Final Bids
with the objective of entering into a definitive agreement with the party
that will be subject to the approval of the bankruptcy court and such
further procedures and approvals as the court may require.
The Company shall have no obligation to continue negotiations or
discussions with any party, regardless of whether a Proposal contains the
highest proposed purchase price. Selection will be based, at the sole
discretion of the Company, on a variety of factors, including the terms and
conditions of each individual Proposal, as well as assessments of a given
bidder’s ability to successfully and expeditiously complete its Proposal.
The Company expressly reserves the right, in its sole discretion, to
evaluate the terms and conditions of any Proposal and to reject any or all
on idem i111
Cpigell CLEARV GULL




                                                                                      Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 4848
                                                                                                                                                                      of
                                                                                                                              116
EXECUTIVE SUMMARY 6 5251553525
Proposals and shall have no obligation to determine or disclose any
reasons therefore. The Company further expressly reserves the right, in its
sole discretion, to alter or terminate this process at any time. The existence
and content of this letter are subject to the Confidentiality Agreement you
previously executed. This invitation shall not constitute a waiver or
modification of any of the terms of such Confidentiality Agreement, the
terms of which shall continue in full force and effect in their entirety.
The Company’s legal counsel for bankruptcy matters, including a 363 Sale, is
Binder & Malter LLP located in Santa Clara, CA.
on idem i111
Cpigeé CLEARV GULL




                                                                                 Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 4949
                                                                                                                                                                 of
                                                                                                                         116
INDUSTRY OVERVIEW
INDUSTRY OVERVIEW
The US. metal casting industry is a $32 billion market comprised of just over 2,000
foundries. The recession caused industry volumes to decline from $28.2 billion in
2007 to $21.6 billion in sales in 2009, and capacity utilization to decline from 75% in
2007 to 51% in 2009. From 2010 to 2013, the industry grew to $32.8 billion as it
rebounded along with the US. economy. Capacity utilization increased to 75% in
2011 and improved to 82% in 2013. Demand for metal castings is largely driven by
the demand for capital equipment, construction, and transportation. The
continued recovery in the US. economy and continued growth in housing,
construction, and capital equipment are expected to drive growth in the US. metal
casting industry at a 3.5% CAGR to $35.1 billion in 2015.
US. Metal Casting Industry U.S. Metal Casting Capacity Utilization
3's in billions
Capacity Utilization Rate
0%
2007 2008 2009 2010 2011 2012 2013 2014P 2015P 1999 2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2011 2012 2013
Source: Modern Casting Source: American Foundry Society
The steel segment of the metal castings industry is expected to grow at a CAGR of
5.1% from 2009 through 2015P.
US. Steel Casting Shipments
$5,000
2009 - 2015P
CAGR: 5.1%
$4,000
$3,000
3 s in millions
- $2,000
$1,000
2009 2010 2011 2012 2013 2014P 2015P
Source: American Foundry Society
Con idential A
I:II:II:II:II:II:II:II:II:II:II:I pagisEIEIEIEIEICLEARX/UJLL




                                                                                                                            Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 5050
                                                                                                                                                                                                            of
                                                                                                                                                                    116
INDUSTRY OVERVIEW E fz_l_iflgib
END MARKETS
Pacific Steel supplies many of its castings to the oil drilling equipment and heavy-
duty truck end markets. The Company’s sales by end market for FY 2013 are
summarized in the chart below.
FY 2013 End Market Sales
qltzllzr Oil Drilling
Equipment
55%
Heavy Duty Truck
33%
Oil Drilling
The oil drilling market is expected to grow
rapidly for the foreseeable future due to the
following factors: (i) robust demand for oil,
(ii) increasing capital intensity for oil
exploration, (iii) challenges replacing
reserves and growing US. based production
due to shale oil from horizontal fracturing
and continued offshore development of oil
reserves in the Gulf of Mexico, (iv)
accelerating capital spending, and (v)
continued growth in worldwide rig counts. From 2009 through forecasted 2015P,
oil drilling equipment steel casting shipments are projected to grow annually at a
rate of 9.7% and 7.1% annually from 2013 through 2015P. Pacific Steel is well
positioned for continued orders arising from (a) its specialized expertise in
manufacturing specific parts that are in continual demand, (b) the long economic
lives of the manufactured components, (c) long-term relationships as a dependable
supplier, (d) reluctance of oil drilling companies to change suppliers of critical
components essential to their operations, (e) high profitability of oil companies
which reduces risk of seeking lower cost alternatives, (f) limited number of
competitors that have the expertise to manufacturer a competing part or
component, and (g) history of manufacturing substantially all component
upgrades.
Con idem i111
$5,812 CLEARV GULL




                                                                                       Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 5151
                                                                                                                                                                       of
                                                                                                                               116
INDUSTRY OVERVIEW 3 fa_l__f_t
Oil Drilling Equipment Steel Casting Shipments
$350
2013 - 2015P
$300 CAGR: 7.1%
$250 — 2009 - 2015P
CAGR: 9.7%
$200
$150
$‘s in millions
$100
$50
2009 2010 2011 2012 2013 2014P 2015P
Source: American Foundry Society
Heavy-duty Truck
The heavy-duty truck market is experiencing solid
growth in the U.S., primarily due to (i) improving
carrier profitability, (ii) ongoing replacement
demand for aging fleets, and (iii) fleet expansion
arising from increased shipping activity. From
2011 through forecasted 2014P, North American
Class 5-8 Production increased at an annual rate
of 7.6%. In 2013, Class 8 truck sales accounted for
212,000 of the 500,000 total industry units,
PACCAR’s primary classification and which it has a 28% market share. According
to PACCAR, their recent record revenues have been favorably impacted by higher
truck deliveries and higher fleet utilization. The continued growth is driven by
ongoing fleet replacement and some expansion of industry fleet capacity reflecting
modest economic growth. PACCAR has a positive outlook regarding heavy-duty
trucks in North America and has forecasted to investors expected growth of 3%
annually from 2013-2018.
Con_dential V
I:II:II:II:II:II:II:II:II:II:II:I pagei5E|EIEIEIIZICLEARVULL




                                                                                     Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 5252
                                                                                                                                                                     of
                                                                                                                             116
INDUSTRY OVERVIEW
North American Class 5-8 Production
700
2011 — 2014P
60° CAGR: 7.6%
500
400
300
Trucks (thousands)
200
100
2007 2008 2009 2010 2011 2012 2013 2014P
Source: ACT Research
Con idential n
I:II:II:II:II:II:II:II:II:II:II:I JgWICLEARx/MJLL




                                                    Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 5353
                                                                                                                                    of
                                                                                            116
INDUSTRY OVERVIEW
PACIFIC STEEL
nan-mu :uMlqu
INDUSTRY PARTICIPANTS
The following chart provides information about Pacific Steel’s principal
competitors that produce steel castings in various size ranges for a variety of end
markets. Based on the competitors’ capabilities and end market focus, they
typically only compete against one of the three manufacturing plants that Pacific
Steel operates; air set, green sand, or shell mold. Pacific Steel’s value proposition is
based on quality, delivery, and value—add to highly complex, custom castings.
Many of its competitors cannot compete across the wide breadth of products that
Pacific Steel offers due to the complexity and size ranges that Pacific Steel
produces. In addition, Pacific Steel is geographically located in close proximity to
its key customers, specifically in the oil and gas markets, making for quick lead
times. Pacific Steel also sources approximately 10% of its business from Asia. Not
only is Pacific Steel strategically located to efficiently receive imports, it also offers
low-cost products with Pacific Steel inspection, quality, and support to customers,
which its competitors do not offer. Pacific Steel’s unique capabilities greatly
reduce the number of viable competitors for most of its work.
Competitor Matrix
($‘s millions)
Estimated Casting
Revenue Type
Competing
Plant
Casting End
Market
Competitor Sizes
Atchison Casting
Carbon Steel
Automotive, Power Generation,
. $340 Low-alloy Steel Green Sand 300 lbs. - 600 lbs. Mining, Oil & Gas, Marine,
Corporation . .
Stainless Steel Rallcar
. Carbon Steel .
Atlas casmgs & $35 Low-alloy Steel Green Sand 10 lbs. - 48,000 lbs. Pump' yal‘e' Tumme' We“!
Technology LP . Marine, Offshore Drilling
Stainless Steel
Carbon Steel . . .
Eagle Alloy, Inc. $55 Stainless Steel Shell Mold 1 lb. - 1,000 lbs. No specialization
Carbon Steel Automotive, Construction
Electro Aco Altona Low-alloy Steel . _ Equipment, Mining, Heavy
S.A. $100 High-alloy Steel A” Set 20 lbs. 20’000 lbs. Transportation, Power
Manganese Steel Generation, Marine
Friedrich Wilhelms— . . .
Hutte Eisenguss $40 cam” Steel Air Set 350 lbs. - 80,000 lbs. WW1 PM“ Turpms' Eng'”es'
Low-alloy Steel Oil Field
GmbH
_ Carbon Steel . . .
9 pa y Medium-alloy Steel 9,
Carbon Steel
Huron Castings, Inc. $30 Low-alloy Steel Shell Mold 1 lb. - 400 lbs. Limited specialization
Stainless Steel
Carbon Steel
Matrix Metals LLC $155 Sta'mess Steel Green Sand 1 lb. - 7,000 lbs. val‘e' 0" F'.e'd' Nl‘glear' Mll'tary’
Manganese Steel Construction, Mining, Rallcar
Low-alloy Steel
Carbon Steel
Quality Electric Steel Low-alloy Steel . Oil & Gas, Military,
Castings Inc. $85 Medium-alloy Steel A” Set 10 lbs. 17’000 lbs. Petrochemical
High-alloy Steel
Spokane industries $20 cam” Steel Green Sand 10 lbs. - 5,550 lbs. M'mng' C°”s””°t'°” Equ'pmem'
Low-alloy Steel
Wear Parts
Con_dential
Page 17
CLEARV CULL




                                                                                                            Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 5454
                                                                                                                                                                                            of
                                                                                                                                                    116
BUSINESS DESCRIPTION @ fa_iifjifjh
PRODUCTS AND APPLICATIONS
Pacific Steel manufactures carbon, low-alloy, and stainless steel castings in sizes
ranging from one ounce to 7,000 pounds. The Company primarily focuses on
difficult-to-manufacture, complex castings used in critical applications. The two
primary end-markets the Company serves are oil drilling equipment and heavy-
duty trucks.
Pacific Steel Products
Category Application Product Examples
Structural
Carbon Trucking
Valves
Oil Field Equipment
Low-Alloy Steel Structural
Trucking
Stainless Steel Valves
on idem i111
Cplgefg CLEARV GULL




                                                                                      Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 5555
                                                                                                                                                                      of
                                                                                                                              116
BUSINESS DESCRIPTION
PACIFIC STEEL
EAITINE EDMFANY
CUSTOMER RELATIONSHIPS
($’s in thousands}
Customer
Pacific Steel has long-term relationships with nearly all of its major customers.
From FY 2012 through third quarter FY 2014, National Oilwell Varco and PACCAR
have accounted for 65% to 75% of net sales. With the strong relationships and
customer reliance on Pacific Steel’s products, the Company is in a comfortable
position with these highly concentrated customers. Pacific Steel is often the sole-
source supplier for the parts its supplies National Oilwell Varco and is a dual-
source supplier to Paccar.
Top Customers
Years in FY2012 FY2013 Thru Q3 2014 Thru Q3 2014
End Market Relationship Net Sales Net Sales Net Sales % of Total
National Oilwell Varco, Inc. Oil Drilling Equipment 43 $ 46,717 $ 42,308 $ 26,573 41.6%
PACCAR Inc. Heavy Duty Truck 79 45,271 32,487 16,887 26.4%
OerIikon/Fair_eld Energy Oil Drilling Equipment 20 1,864 - 3,594 5.6%
GE Oil & Gas Inc. Oil Drilling Equipment 30 - - 1,711 2.7%
Cameron International Corporation Oil Drilling Equipment 20 3,796 3,886 1,565 2.4%
Meritor Inc. Heavy Duty Truck 10 1,760 2,216 1,254 2.0%
Joy Global Inc. Mining Equipment 25 - - 971 1.5%
GiIIig Corporation Heavy Duty Truck 16 - - 940 1.5%
McKissick Oil Drilling Equipment 15 - - 913 1.4%
Cavins Oil Well Tools Oil Drilling Equipment 20 - 1,447 872 1.4%
Top Ten Sales $ 99,408 $ 82,344 $ 55,280 86.5%
All Others 25,364 31,207 8,608 13.5%
Total Net Sales $ 124,772 $ 113,551 $ 63,888 100.0%
Pacific Steel has developed relationships at multiple levels of its major customers
from sales to engineering. This has helped it provide a high level of customer
service and expand its sales with those customers. The long-term relationships the
Company has developed and grown speaks to the value Pacific Steel provides to
its customers.
Con_dential
Page 19 CLEARV Gull.




                                                                                          Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 5656
                                                                                                                                                                          of
                                                                                                                                  116
BUSINESS DESCRIPTION @ f_'i_L__fjt
SUPPLIER RELATIONSHIPS
The Company has developed an extensive network of domestic and international
suppliers that supply raw materials, finishing and powder coating, machine shop
capabilities, utilities, and finished products. Pacific Steel’s outsourced finished
products from Asia account for 10% of sales with the remainder of sales from in-
house production. The Company has longstanding relationships with many of its
suppliers.
Top Suppliers
($'s in thousands)
Thru Q3 2014 Thru Q3 2014
Supplier Description Purchases % of Total
Pyro Minterals Inc. Modling, Melting, and C&F Materials $ 4,213 11.2%
Paci_c Gas & Electric Co. Utilities 3,822 10.2%
Porter Warner Industries Inc. Molding and Coring Materials 3,684 9.8%
Eckman Industries Inc. Machining Services 1,378 3.7%
AMG Resources Corporation Steel Scrap 1,065 2.8%
Hickman, Williams & Company, Inc. Alloys 1,008 2.7%
Ningbo Daming Precision Casting Co. Import Castings 904 2.4%
Professional Finishing Inc. Painting Services 733 2.0%
Universal Refractories Inc. Melting and Pouring Materials 678 1.8%
The Hong Kong and Shanghai Banking Import Materials 589 1.6%
Top Ten Purchases $ 18,073 48.2%
All Other Purchases 19,395 51.8%
Total Purchases $ 37,468 100.0%
on idem i111
€122,822 CLEARv GULL




                                                                                      Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 5757
                                                                                                                                                                      of
                                                                                                                              116
BUSINESS DESCRIPTION
E PACIFIC STEEL
EAITINE cumin"
GO-TO-MARKET STRATEGY
Sales and Marketing
Pacific Steel’s sales effort is led by Chris Garlieb, Senior VP Sales and Customer
Service, who is supported internally by three technical service representatives and
one customer service representative. Mr. Garlieb also manages seven external
sales representatives that are located strategically across the United States and are
paid on commission. The sales representatives are exclusive to Pacific Steel for the
castings the Company manufactures.
Pacific Steel is an active member in several trade organizations including the Steel
Founders’ Society of America. The Company also uses its regularly updated
website and brochure to market the Company’s capabilities.
Quoting Process
The quoting process is also managed by Mr. Garlieb. When Pacific Steel receives a
request for a quote the Company evaluates the design and feasibility of
manufacturing. If there are opportunities to improve the design the Company will
make recommendations with respect to casting design. Design recommendations
are made by the Company’s Methods department. The Company uses a number
of different factors to determine the cost of an opportunity including size, type of
molding, number of cores, welding rate, castings per mold, flask size, and expected
yield. The Company also incorporates pattern making and heat treating costs as
well as any outside service costs into the quotation. Since Mr. Garlieb joined the
Company he has refined the quoting strategy to focus on winning business that
allows the Company to leverage its core competencies. He also instituted review
procedures to determine less profitable parts by analyzing information across the
production process as well as scrap and return rates.
The Company manages metal and energy cost fluctuations by charging its smaller
customers a commodity surcharge that incorporates cost adjustments for metal and
energy costs. For its two largest customers, the Company manages metal and
energy cost fluctuations through price changes.
on idem i111
Cpigezl CLEARV GULL




                                                                                        Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 5858
                                                                                                                                                                        of
                                                                                                                                116
BUSINESS DESCRIPTION
PACIFIC STEEL
:AiTIN_ can quv
MANUFACTURING
AND OPERATIONS
Manufacturing Operations
Pacific Steel’s manufacturing operations are divided into three plants covering
almost 200,000 square feet of manufacturing space and are conveniently located
together on approximately nine acres in Berkeley, California. The Company’s
three manufacturing facilities each utilize separate molding processes: shell mold,
green sand, and air set. The diversity of its manufacturing processes allows Pacific
Steel to produce an extremely broad range of product types and sizes. The
Company is capable of serving a wide variety of industries including oil and gas
equipment, heavy truck, mining, construction, and defense. Pacific Steel can also
manufacture an extensive range of casting sizes from one ounce to as large as 7,000
pounds. The flexibility of Pacific Steel’s operations also creates many cost benefits
to its customers. The Company works to select the most efficient method available
for various production quantities and can reduce overall shipping costs by
providing many different types of parts in a consolidated bundle. Pacific Steel has
significant capacity available in its operations and could increase sales with
minimal capital expenditures needed.
Overview of Manufacturing Process
8
mom a.
ll cons
' H COOLING I:
THE POUR ll
outsouncso _ \P
PATTERNING . ' " -
I . .
' SHAKE curl:
I: COLLABORATIVE
DESIGN
DEVELOPMENT
/
‘- ’ ’
—
SHIPPING 5
DCLEANING a.
UPGRADING 2‘
INSPECTION u
on idem i111
Cpigezi CLEARV GULL




                                                                                        Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 5959
                                                                                                                                                                        of
                                                                                                                                116
BUSINESS DESCRIPTION
PACIFIC STEEL
EAITINE can FANY
Pacific Steel has created an impressive reputation for producing complex, quality
castings (of all sizes) and has the unique ability to manufacture large castings
(greater than 1,000 pounds.) in an automated, high-volume process. Pacific Steel
manages the manufacturing process from design and development through heat
treating (including any value-added steps or processes). The Company’s wide-
ranging design development, manufacturing, and finishing capabilities are critical
in providing a quality casting with a low total cost to the customer.
Collaborative Design Development
The Company uses its considerable experience and
knowledge to supply customers with design and
manufacturing recommendations. These recommendations
are designed to decrease waste and improve yields in an
effort to effectively reduce the total cost of manufacturing
and to the customer. Pacific Steel uses its in-house methods
engineer, three technical sales people, and the quality manager to propose design
suggestions. The Company also utilizes visual simulation and modeling software
to review in detail the proposed design steps. The computer assistance tools also
allow the Company to rapidly prototype and shorten the development cycles
through the critical analysis of process steps.
Pacific Steel has a small pattern shop which provides approximately 25% of its
customer’s patterns. The pattern mal<ing group consists of one master pattern
mal<er, an apprentice, and two assistants. The Company generally has outside
pattern mal<ers bid new patterns and selects the in-house option when appropriate
based on cost and availability. Pacific Steel has strong, long-lasting relationships
with several local outside pattern-making sources and believes they provide a
quick and low cost solution to its customers.
Mold and Core
The shell molding operation features one of the industry’s most efficient and
automated plant designs. Its streamlined process allows Pacific Steel to deliver
intricate lightweight castings with extremely short lead times. The shell mold
foundry is currently operating one shift for melting and pouring and one shift for
cleaning and finishing.
The green sand plant offers a wide range of casting options. Pacific Steel operates
two sets of squeezer production lines and three sets of cope-and-drag production
lines. The Company’s manufacturing flexibility allows it to move production to
the most appropriate, cost efficient, and available methodology. The green sand
foundry is currently operating one shift for melting and pouring and one shift for
cleaning and finishing.
The air set facility is one of the most efficient, high-volume plants for large
castings. Pacific Steel’s operations are unique with few competitors able to provide
an automated solution for castings in this size range. The automated line which
includes a 1,500 pound per minute continuous mixer can easily mold castings up to
3,500 pounds. Pacific Steel also possesses impressive floor molding capabilities
that increase the potential size to over 7,000 pounds. The air set facility is currently
operating one shift for melting and pouring and two shifts for cleaning and
finishing.
Con idem i111
Fig.2; CLEARV GULL




                                                                                           Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 6060
                                                                                                                                                                           of
                                                                                                                                   116
BUSINESS DESCRIPTION
PACIFIC STEEL
EAITINE :clM FANY
Facilities
Year Square Monthly Utilization Utilization
Plant Opened Feet Capacity Range 2013 Average
Shell Mold 1975 25,458 1 oz. - 60 lbs. 900 tons 16% - 60% 33%
Green Sand 1934 65,665 1 lb. - 1,500 lbs. 650 tons 38% - 57% 50%
Air Set 1981 102,410 Up to 7,000 lbs. 650 tons 42% - 90% 64%
Melt and Pouring
Pacific Steel has three electric arc furnaces with one
dedicated to each facility. The green sand facility
has a seven foot wide diameter furnace which can
pour approximately 6,500 pounds. The shell
molding facility has an eight foot wide diameter
furnace which can pour approximately 8,500
pounds. The air set foundry has an eight foot wide
diameter furnace which can pour approximately
10,000 — 12,000 pounds.
Cooling and Shake Out
There are separate shake out operations for each
facility. The green sand and air set foundries
reclaim between 85-90% of the previously used
sand. The shell mold plant uses a thermal reclaimer
which burns off the bonds in the sand and allows
the Company to reclaim more than 90% of the available sand. The cooling time
varies considerably based on the size of the casting. The average cooling time for
the large castings in the air set foundry is one to two days. Pacific Steel has
available space on its cooling lines and cooling time is not a limiting factor in
production.
Blasting and Heat Treating
Pacific Steel operates a wide variety of blasting
equipment to remove particles that adhere to
castings. The Company’s equipment includes
three table blast machines, six cabinet type
blast machines, and an assortment of other
blasting equipment which is tailored to specific
types of castings.
The heat treating process is centralized in the
air set foundry. The Company has one car bottom furnace which is approximately
12 by 20 feet and heats to 1,8000 F. Pacific Steel also has two additional furnaces
for quenching and tempering and four lower temperature ovens which heat to
12500 F. After castings are heat treated they can be sent back to blasting for further
cleaning.
Con idem i111
Fig.2: CLEARV GULL




                                                                                         Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 6161
                                                                                                                                                                         of
                                                                                                                                 116
BUSINESS DESCRIPTION
PACIFIC STEEL
EAITINE EDMFANY
Cleaning and Upgrading and Value Add Services
Cleaning and upgrading and value added services
are important steps in the manufacturing process
which require substantial knowledge and
experience. Pacific Steel has 10 grinding stations
and over 60 weld repair stations. Each part has
different specifications, but most require some
combination of pre heating, grinding, welding,
and magnaflux inspection. It is also common for
parts to revisit grinding or welding to remove imperfections uncovered in the
magnaflux inspection. Pacific Steel has achieved success cross training its
employees in these functions to streamline the process. Several employees are
capable of magnaflux inspecting and then working to grind or weld smaller issues
that arise. Pacific Steel will also perform any tests required by the customer to
certify the quality of the part. These tests can include tensile tests and ultrasound
inspection. The Company contracts with outside third parties for liquid
penetration or radiographic tests.
Quality Control and Inspection
Pacific Steel has built an impressive reputation as
a source for quality parts and has earned several
certifications and achievement awards including
18029001, ABS Certificate of Casting, ABS
Certificate of Conformance, Det Noreske Veritas
Approval of Manufacturing Certificate, and
PACCAR’s Quality Achievement Award. Pacific
Steel’s quality control and inspection department
is managed by the VP of Quality. The VP of
Quality has an impressive background in
metallurgy and is deeply involved in technical
research and various industry organizations. The
department also employs four level two magnaflux inspectors, a quality auditor,
and a quality clerk. The Company utilizes an inspection lab located in each facility
to test the chemical analysis of the metals and sand processed. For parts sourced
through the global service option, inspection is generally handled at a receiving
warehouse in Oakland, California. If the parts require further processing, that is
handled at the Company’s facilities. All parts are ultimately packaged and
shipped from Pacific Steel’s facility in Berkeley.
on idem i111
€122,822 CLEARV GULL




                                                                                        Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 6262
                                                                                                                                                                        of
                                                                                                                                116
BUSINESS DESCRIPTION
@ PACIFIC STEEL
EAITIN_ :nnluuv
Historically, the Company has averaged 70 hours of labor per ton of steel castings.
As a result of the I-9 audit employee terminations the Company has seen a
decrease in productivity, exhibited in its hours per ton production rate, which was
90 hours per ton of steel ton castings in FY Q2 2014. The Company expects
through training and increased experience of new workers to improve that
production rate and return to its historical level of 70 hours of labor per ton. The
Company also saw an increase in its scrap rate after the I-9 audit terminations, but
has since seen a significant improvement.
Plant Efficiency (Labor Hours per Ton) Scrap Rate
11o
7. 0%
100
6. 0%
90
— 5. 0%
30— — _
10— _ _ _ _
Hours Per Tan
50 _ _ _ _ _
5o _ _ _ _ _
40
FY Q1 FY Q2 FY Q3 FY Q4 FY Q1 FY Q2 FY Q3 FY Q4 FY Q1 FY Q2 FY Q3 FY Q4 FY Q1 FY Q2
2011 2011 2011 2011 2012 2012 2012 2012 2013 2013 2013 2013 2014 2014
4. 0%
3. 0%
Scrap Rate
2. 0%
1.0%
0.0"/
a FYQ1FY02FYQ3FYQ4FYQ1FYQZFYQ3FYQ4FYQ1FY02FYQ3FYQ4FYQ1FYQZ
2011 2011 2011 2011 2012 2012 2012 2012 2013 2013 2013 2013 2014 2014
IT Systems
Pacific Steel has installed, but has not fully implemented, an Odyssey ERP system.
Odyssey is an industry-specific ERP system for foundries and die casters provided
by B&L Information Systems. Odyssey was recently installed and the Company is
in the process of implementing all of the functions and features Odyssey offers.
The system provides financials, electronic storage of documentation, analytic tools,
cost accounting, production planning, and accounts receivable and payable
management. Currently, the Company operates a dated Lotus Approach-based
product costing tool which is not being updated. The chart below identifies the
Company’s technology infrastructure:
Technology Infrastructure
Servers 8. Services Network Dat Circuits Voice
Odyssey ERP SonicWALL NSA 24OOMX Cogent 100 Mbps Avaya PBX
Microsoft Of_ce 365 Exchange Online and Outlook SonicWALL NSA 240 AT&T 20 Mbps IP Flex
VMware vSphere Essentials Cisco, HP, and Dell for data and VolP WiLine 2 Mbps
Kaspersky Business Space Security Cisco Aironet 124OAG Series AT&T DSL
Vembu StoreGrid ITWatchDogs SuperGoose ||
Smartersign Express
Citrix ShareFile
Con_dential
I:II:II:II:II:II:II:II:II:II:II:I pagezguuljleICZLme/GULL




                                                                                         Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 6363
                                                                                                                                                                         of
                                                                                                                                 116
ORGANIZATION
PACIFIC STEEL
:Airmu :uM FANY
SENIOR LEADERSHIP
Pacific Steel is led by a strong senior management team consisting of professionals
with significant industry and operational experience. Ms. Delsol plans to retire
when the Company is sold. The remainder of the management team wishes to
continue with the Company.
Senior Management Team
Years of
Age Position Experience
Katie Delsol 41 Chief Executive Of_cer 20
Chuck Bridges 61 Chief Financial Of_cer 30
Chris Garlieb 54 Senior Vice President, Sales and Customer Service 30
Dave Standafer 64 Vice President, Manufacturing 38
Anish Thottathil 34 Vice President, Quality 12
Katie Delsol, Chief Executive Officer
Ms. Delsol joined Pacific Steel in 2003 and is the fourth generation of her family to
run the Company. Prior to Pacific Steel, Ms. Delsol held positions in technical sales
and financial management, and owned a real estate company. Ms. Delsol has a
Bachelor of Arts degree in Communications from California State University,
Chico.
Chuck Bridges, Chief Financial Officer
Mr. Bridges joined the Company in 2010 as Chief Financial Officer and served as
Pacific Steel’s Chief Operating Officer and Chief Financial Officer from April, 2011
through November, 2012. Mr. Bridges is responsible for the Company’s financial
reporting. Before joining the Company, Mr. Bridges was a partner in Tatum, the
largest executive services firm in the U. S. Mr. Bridges has nearly thirty years of
managerial experience in industries ranging from snack food and soft drinks
(PepsiCo, Inc.) to software (SPL WorldGroup and Tiburon, Inc.) and
semiconductors (Microchip Technology Inc. and Burr-Brown Corporation). Mr.
Bridges has a Bachelor of Arts from Cornell University in economics and
government and a Masters of Business Administration in finance, management
policy and international business from the Kellogg School of Management,
Northwestern University. Mr. Bridges is licensed as a CPA in the state of Arizona.
Chris Garlieb, Senior Vice President, Sales and Customer Service
Mr. Garlieb joined Pacific Steel in 2011. He is responsible for Pacific Steel’s sales,
marketing, and customer service activities associated with the customer base. Mr.
Garlieb is an accomplished senior sales and marketing executive, having served as
Regional Vice President for Grainger Industrial Supply, Vice President of Sales and
Distribution for Nestle / Haagen-Dazs Ice Cream Company, and Area Director of
Sales for Frito-Lay, Inc. before joining Pacific Steel. Mr. Garlieb has a Bachelor of
Science degree from Illinois State University.
Dave Standafer, Vice President, Manufacturing
Mr. Standafer rejoined Pacific Steel in 2009. He is responsible for leading the
Company’s manufacturing effort. He is a seasoned foundryman who started his
career in 1975 as a Foundry Engineer at National Supply Company in Torrance,
on idem i111
Cpigezty CLEARV GULL




                                                                                         Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 6464
                                                                                                                                                                         of
                                                                                                                                 116
ORGANIZATION
PACIFIC STEEL
EAITINE can FANY
California. In 1980, Mr. Standafer joined Pacific Steel as Metallurgist and Melting
Manager. Later, Mr. Standafer moved to Cleveland, Ohio where he worked as the
Product Development Manager for Foseco Metallurgical and to Sacramento,
California where he was Foundry Manager for Technikon LLC. Mr. Standafer
earned a Bachelor of Science Degree from Miami University in Oxford, Ohio. He
has held numerous positions with the American Foundry Society and Steel
Founders’ Society of America.
Anish Thottathil, Vice President, Quality
Mr. Thottathil joined Pacific Steel in 2007. He started his tenure in Pacific Steel as a
Metallurgist, helping improve heat treatment and material testing operations. Mr.
Thottathil was given additional responsibilities of managing melting operations in
2010. In 2013, Mr. Thottathil was promoted to his current role. Before joining
Pacific Steel, Mr. Thottathil was a Senior Projects Engineer for a major automotive
company. Mr. Thottathil holds a Bachelor Degree in Metallurgy from NIT, India
and a Master’s Degree in Metallurgy from Missouri School of Science and
Technology. He has authored various research papers which he has presented at
technical conferences sponsored by the American Foundry Society and Steel
Founders’ Society of America. Mr. Thottathil is a member of the SFSA’s Future
Leaders Group and the local AFS chapter’s board of directors.
Con idem i111
Fig.2; CLEARV GULL




                                                                                           Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 6565
                                                                                                                                                                           of
                                                                                                                                   116
ORGANIZATION
PACIFIC STEEL
:LiTIN_ can FANY
EMPLOYEES AND BENEFITS
Pacific Steel has a dedicated employee base with an impressive work ethic.
Despite losing over 200 employees in late 2011 and early 2012 due to the I-9
situation, the employees still hold an average tenure of nine years with Pacific
Steel. As of February 1, 2014, Pacific Steel employed 418 full-time workers, 359 of
which are members of the Glass, Molders, Pottery, Plastics and Allied Workers
International Union. The Company’s hourly personnel earn an average hourly
wage of $19.82.
The following charts show the number of employees by function:
Employees by Function
Job Category Salaried Hourly Total
Management 5 0 5
Finance, Administration, HR, & IT 15 2 17
Sales & Marketing 4 2 6
Manufacturing:
Cleaning & Finishing 0 121 121
Core Room 0 21 21
Heat Treating 1 9 1O
Melting 0 20 20
Molding 0 53 53
Pouring 0 18 18
Engineering 4 0 4
Environmental 0 2 2
Indl General 0 26 26
Import Inspection 0 4 4
Mag Inspector 0 14 14
Maintenance 3 40 43
Plant Manager 9 0 9
Shipping 1 15 16
Technicians 0 6 6
Upgrade Cell 0 23 23
Total 42 376 418
Employee Benefits
Employee benefits for non-union employees include health, dental and life
insurance as well as and 401-K plans. Employee benefits for union employees are
determined by the union contract. The Company is a participant in multi-
employer pension plan for its union employees.
Hiring and Training Practices
Pacific Steel has developed a rigorous hiring and training process in order to
develop high-quality employees. As part of the training process, new employees
participate in an orientation that is focused on worker safety. Employees are
incentivized to cross-train across multiple business operations by offering higher
wages and promotion opportunities, increasing the production flexibility and
efficiency throughout the Company.
on idem i111
€122,822 CLEARV GULL




                                                                                      Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 6666
                                                                                                                                                                      of
                                                                                                                              116
ORGANIZATION
E PACIFIC STEEL
EAITINE cumin”
REGULATION,
INSURANCE, AND
LEGAL MATTERS
Regulation
Management believes that Pacific Steel is in material compliance with all
applicable Federal and State regulations regarding the manufacture and sale of the
Company’s products.
Insurance
Pacific Steel is covered under a general liability insurance policy, which has a per-
occurrence and aggregate limit of $1 million and $2 million, respectively, and a $20
million general liability umbrella policy. The Company also maintains customary
property, casualty, and other commercial insurance policies.
Legal Matters
Pacific Steel has reached a tentative settlement in a class action lawsuit brought
against the Company in Alameda County Superior Court on behalf of former and
current union-represented employees (Rodriguez v. Pacific Steel Casting Co., Case
No. RG11609595) for $5.4 million. The lawsuit was filed on December 23, 2011 and
alleges, among other things, violations of various provisions of the California labor
code regarding the timing and location of employee meal breaks as well as claims
pertaining to pay practices regarding the donning and doffing of equipment. The
Company has disputed the allegations and is currently being represented by the
national law firm, Littler Mendelson, PC. The Company had the support of union
representative Igancio De La Fuente, International Vice President of the Glass,
Molders, Pottery, Plastics, and Allied Workers International Union, AFL-CIO,
Local 164B for several defenses raised by the Company.
In February 2011, the US. Department of Homeland Security (”DHS”) began an
audit of Pacific Steel’s Forms 1-9. Employment eligibility verification forms or 1-9
forms are the form that all new employees must complete to establish their
eligibility to work in the U. S. The purpose of the audit was to determine if the
Company had all of the required forms on file, if the forms were completed
correctly, and if any of the employees had submitted fraudulent supporting
documentation and were ineligible to work in the U. S. The Company was able to
present Forms 1-9 and copies of the supporting documentation for virtually all
employees subject to the audit.
In October 2011, the Company resolved several unfair labor practice complaints
relating to the DHS audit that were filed with the NLRB by the union representing
the Company’s factory workforce, and DHS presented the Company with the
results of its audit. DHS indicated that over 200 of the Company’s 600 factory
workers had submitted documents that did not properly match records maintained
by DHS and as such were ineligible to work in the U. S. and were to be terminated
at the end of a ten-day ”cure” period. The Company negotiated a two-month
termination period with DHS and termination procedures with the union. The last
worker was terminated during the first week of January, 2012.
Con idem i111
Fig.3?) CLEARV GULL




                                                                                        Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 6767
                                                                                                                                                                        of
                                                                                                                                116
ORGANIZATION
PACIFIC STEEL
nan-mu can FANY
In May 2013, DHS served the Company with a notice of its intention to fine the
Company $401,000 for alleged violations of the immigrations laws. The Company
has reached an agreement in principle with DHS to settle the matter for $300,000
and is working on finalizing a written settlement agreement. Going forward, the
company has enrolled in the DHS’s E-Verify program which allows the Company
to better screen for fraudulent supporting documents at the time the Forms 1-9 are
completed.
Pacific Steel was informed of potential litigation by receipt of preliminary lien
notices and two mechanics’ lien notices in February 2014 from a creditor
collectively stating the sum of $282,500. Pacific Steel is not aware of any civil
action commenced against the Company to foreclose upon these lien notices.
According to management, Pacific Steel is not party to or aware of any threatened
or pending litigation that is expected to have a negative material impact on the
Company or its operations beyond the disclosed legal matters above.
on idem i111
Cpigesl CLEARV GULL




                                                                                     Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 6868
                                                                                                                                                                     of
                                                                                                                             116
@ PACIFIC STEEL
FINANCIAL INFORMATION mmm
INCOME STATEMENTS
The following charts provide selected financial data for the Company for its fiscal
years ended March 31, 2006, through March 31, 2013 and the Company’s forecast
for its fiscal years ended March 31, 2014 and March 31, 2015. Financial data for FY
2006 through FY 2013 are based on the Company’s audited financial statements.
Data for 2014E is based on year-to-date performance through December 31, 2013
and management’s forecast for the fourth quarter through March 31, 2014. Data
for 2015P is based on management’s forecast.
Summary Income Statements 2005-2010
($’s in thousands) For the Fiscal Year Ended March 31,
2006 2007 2008 2009
Net Sales $ 68,935 $ 109,772 $ 138,534 $ 126,674 $ 104,393 $ 49,589
Cost of Goods Sold (59,084) (90,667) (110,329) (104,006) (88,457) (45,801)
Gross Pro_t $ 9,851 $ 19,105 $ 28,205 $ 22,668 $ 15,936 $ 3,788
Operating Expenses (5,931) (9,492) (9,372) (8,567) (8,279) (5,661)
EBIT $ 3,920 $ 9,613 $ 18,833 $ 14,100 $ 7,657 $ (1,873)
Depreciation and Amortization 348 406 535 1,199 1,268 1,417
EBITDA $ 4,268 $ 10,019 $ 19,368 $ 15,299 $ 8,925 $ (456)
Capital Expenditures $ 555 $ 1,702 $ 4,744 $ 3,160 $ 1,079 $ 435
OQerating Data:
Total Net Sales (growth) NA 59.2% 26.2% (8.6%) (17.6%) (52.5%)
Gross Pro_t (as % of Sales) 14.3% 17.4% 20.4% 17.9% 15.3% 7.6%
Operating Expenses (as % of Sales) 8.6% 8.6% 6.8% 6.8% 7.9% 11.4%
EBIT (as % of Sales) 5.7% 8.8% 13.6% 11.1% 7.3% (3.8%)
EBITDA (as % of Sales) 6.2% 9.1% 14.0% 12.1% 8.5% (0.9%)
Summary Income Statements 2010-2015P
($’s in thousands) For the Fiscal Year Ended March 31,
2011 2012 2013 2014E 2015P
Net Sales $ 49,589 $ 90,451 $ 124,961 $ 112,890 $ 87,864 $ 90,187
Cost of Goods Sold (45,801) (79,454) (114,843) (105,102) (83,128) (77,210)
Gross Pro_t $ 3,788 $ 10,997 $ 10,118 $ 7,789 $ 4,736 $ 12,977
Operating Expenses (5,661) (6,988) (9,476) (9,026) (8,283) (8,928)
EBIT $ (1,873) $ 4,009 $ 642 $ (1,237) $ (3,547) $ 4,049
Addbacks and Adjustments“) - - 2,159 8,008 9,002 3,385
Depreciation and Amortization 1,417 1,443 1,569 1,752 1,556 1,556
Adjusted EBITDA $ (456) $ 5,452 $ 4,370 $ 8,523 $ 7,011 $ 8,990
Capital Expenditures $ 435 $ 454 $ 2,326 $ 1,685 $ 2,000 $ 2,000
OQerating Data:
Total Net Sales (growth) (52.5%) 82.4% 38.2% (9.7%) (22.2%) 2.6%
Gross Pro_t (as % of Sales) 7.6% 12.2% 8.1% 6.9% 5.4% 14.4%
Operating Expenses (as % of Sales) 11.4% 7.7% 7.6% 8.0% 9.4% 9.9%
EBIT (as % of Sales) (3.8%) 4.4% 0.5% (1.1%) (4.0%) 4.5%
Adjusted EBITDA (as % of Sales) (0.9%) 6.0% 3.5% 7.5% 8.0% 10.0%
m
(1) Addbacks and adjustments are explained in the _nancial section
on idem i111
Cpigesi CLEARV GULL




                                                                                      Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 6969
                                                                                                                                                                      of
                                                                                                                              116
@ PACIFIC STEEL
FINANCIAL INFORMATION mum: mum
SELLING AND
ADMINISTRATIVE EXPENSES
Selling and Administrative Expenses
($’s in thousands) For the Year Ended March 31,
2011 2012 2013E 2014P 2015P
Selling and Shipping $ 2,219 $ 3,274 $ 4,556 $ 4,235 $ 4,035 $ 4,263
General and Administrative 3,442 3,714 4,920 4,791 4,560 4,665
Total $ 5,661 $ 6,988 $ 9,476 $ 9,026 $ 8,595 $ 8,928
Operating Expenses (% of Net Sales)
Selling and Shipping 4.5% 3.6% 3.6% 3.8% 4.9% 4.7%
General and Administrative 6.9% 4.1% 3.9% 4.2% 5.5% 5.2%
Total 11.4% 7.7% 7.6% 8.0% 10.4% 9.9%
—
Con_dential
Page 33 CLEARV GUM.




                                                                       Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 7070
                                                                                                                                                       of
                                                                                                               116
Q FAEIFII: STEEL
FINANCIAL INFORMATION mm can—m
ADDBACKS AND
AD IUSTMENTS
The following chart summarizes the Company’s addbacl<s and adjustments.
Addbacks and Adjustments
($'s in thousands) For the Fiscal Year Ended Marc 1,
2011 2012 2013 2014E 2015P
|-9 Productivity Loss $ - $ - $ - $ 4,970 $ 4,872 $ -
Excessive Workers' Compensation - - 1,492 1,925 3,461 3,385
Environmental Settlements - - 556 176 - -
|-9 Settlement - - - 300 30
Excessive Legal Fees - - 111 631 361
Transaction Costs - - - 6 278 -
$ - $ - $ 2,159 $ 8,008 $ 9,002 $ 3,385
I-9 Productivity Loss
Pacific Steel has historically averaged approximately 70 hours of labor per ton of
steel castings produced. Since the loss of 200 experienced employees in October
2011, as a result of a DHS 1-9 audit, the Company went from an average of 72 hours
per ton in FY 2011 to 91 hours per ton in FY 2013. This reduction had a significant
negative impact on the Company’s labor expenses per ton. Since the third quarter
of FY 2013 the Company has experienced improvement in its hours per ton
production and expects to achieve 85 hours per ton in the fourth quarter FY 2014.
The Company believes that this production rate is an accurate reflection of its
current operational capabilities and has adjusted FY 2013 and FY 2014E labor
expenses per ton to reflect production at this rate. The Company expects to
continue to make improvements and increase productivity to move Pacific Steel
towards its historical rate of 70 hours of labor per ton.
Estimated Profit Impact of Improvement in Hours per Ton Production
$12,000
'0?
E
3 $10,000
E
.E
33, $8,000
E
a:
g $6,000
>
2
Q.
E $4,000
E
E
a, $2,000
fl!
2
0
3-
90 85 80 75 70 65
(Current) (FY2014 4th (Historical
Quarter) Average)
Hours/Ton Production Rate (hours)
on idem i111
€122,832 CLEARV GULL




                                                                                      Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 7171
                                                                                                                                                                      of
                                                                                                                              116
FINANCIAL INFORMATION
Excessive Workers’ Compensation
The workers that were terminated as a result of the I-9 audit filed a large number
of workers’ compensation claims at the time of their departure. As a result of those
claims the Company has experienced and expects to experience significantly
higher workers’ compensation premium expenses from FY 2012 to FY 2016P. The
Company has estimated the incremental premium expenses incurred or to be
incurred relative to its cost during FY 2012 in an effort to normalize its expenses.
The Company expects its workers’ compensation experience modification rate will
decrease going forward as a result of a normalization of workers’ compensation
claims, which on an annual basis has already displayed significant improvement in
FY 2014
Annual Workers’ Compensation Claims History and Forecast
250
225
200
175
150
125
100
75
50
Annual Workers' Compensation Claims
25
2008-2009 2009-2010 2010-2011 2011-2012 2012-2013 2013-2014 2014P- 2016P-
2015P 2017P
Experience Modification Rate History and Forecast
275
250
225 _
200 —
175 —
150 —
125 — — —
100 — — — — _ .
Experience Modification Rate
75-———————————-
so-————————————-
25-————————————-
FY FY FY FY FY FY FY FY FY FY FY FY FY
2005 2006 2007 2008 2009 2010 2011 2012 2013 2014 2015P 2016P 2017P
Con idential n
I:II:II:II:II:II:II:II:II:II:II:I WCLEARVCULL




                                                                                       Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 7272
                                                                                                                                                                       of
                                                                                                                               116
Q FAEIFII: STEEL
FINANCIAL INFORMATION cur-m: can—m
Environmental Settlements
In 2012, the Company favorably settled a long-standing private lawsuit brought on
behalf of nearby residents alleging, among other things, odor, negligence, battery,
and trespass. The Company incurred legal expenses and settlement costs. Pacific
Steel has continued to invest in and improve its air emissions pollution controls
and does not anticipate material air emissions issues going forward.
In 2013, Pacific Steel incurred settlement expenses related to a private lawsuit
alleging violations of the Clean Water Act and the Company’s storm water permit.
The Company continues to update its processes and controls to ensure compliance
with the effluent limits in its storm water permit.
1-9 Settlement
Pacific Steel reached a tentative settlement agreement with the DHS for alleged
violations of immigrations laws in March 2013. The Company is now enrolled in
the DHS E-Verify program, which allows the Company to screen for fraudulent
information and documents in employee 1-9 form submissions.
Excessive Legal Fees
As a result of a class action lawsuit that was filed in December 2011, the Company
has incurred significant legal expenses. The lawsuit alleged certain violations of
the California labor code regarding the timing and location of employee meal
breaks as well as claims pertaining to pay practices regarding putting on and
taking off protective equipment. The legal expenses related to the Company’s class
action lawsuit occurred in FY 2012, FY 2013, and FY 2014E.
The class action lawsuit also led the Company to hire a bankruptcy counsel to help
in its negotiations for a potential settlement as well as prepare the Company to file
for bankruptcy. Expenses related to these legal fees occurred in FY 2014E.
Transaction Expenses
Transaction fees include expenses incurred for the recent financing transaction, the
current sales transaction, and bankruptcy consultant fees.
on idem i111
€122,832 CLEARV GULL




                                                                                        Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 7373
                                                                                                                                                                        of
                                                                                                                                116
@ PACIFIC STEEL
FINANCIAL INFORMATION mm: mm
BALANCE SHEET
The following chart summarizes the Company’s audited balance sheet as of March
31, 2013 and December 31, 2013.
Balance Sheet
($'s in thousands) Marc 31, December 31,
ASSETS
Current Assets
Cash $ 242 $ 164
Accounts Receivable 16,902 16,315
Inventory 7,586 7,101
Prepaid Expenses 116 131
Deferred Income Taxes 1,689 1,983
Total Current Assets 26,535 25,694
Net Fixed Assets 9,535 7,203
Deferred Income Taxes 1,011 394
Total Assets $ 37,081 $ 33,291
LIABILITIES
Current Liabilities
Accounts Payable 3,019 5,533
Accrued Expenses 6,019 6,678
Income Taxes (674) (1,735)
Total Current Liabilities 8,364 10,476
Total Debt 3,994 808
Pension Fund Liability 2,606 2,120
Shareholders' Equity 22,117 19,887
Total Liabilities and Shareholders' Equity $ 37,081 $ 33,291
Equipment
In October 2013, an appraisal firm valued the Company’s equipment and
machinery at $4.7 million (Fair Market Value), $3.4 million (Orderly Liquidation
Value), and $2.1 million (Forced Liquidation Value).
Real Estate
In October 2012, an appraisal was conducted on all warehouses, manufacturing
plants, and improvements located on ten parcels totaling 8.3 acres. The properties
are owned by Berkeley Properties LLC, a wholly owned subsidiary of the
Company. The value of the real estate was appraised at $13.2 million.
Pension Fund Liability
The pension fund liability on the Company’s balance sheet is for a non-union
pension fund that was frozen in 2006. The Company annually contributes to this
plan and incurs expenses that flow through its income statement. Pacific Steel also
participates in a multi-employer pension plan for its union employees. The
Company’s contributions for this pension plan are determined by the union
agreement. As of July 2012 (most recent available report), the multi-employer
pension fund was 100.5% funded and in the green zone.
on idem i111
Cpigesty CLEARV GULL




                                                                                      Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 7474
                                                                                                                                                                      of
                                                                                                                              116
*




    Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 7575
                                                                                    of
                                            116
         EXHIBIT “2”

Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 7676
                                                                                of
                                        116
_Speyside Equity LLC
55 Bridge St. Lambertville, NJ 08530 USA
Tel +1-_800-_897-_9721
www.speysideequity.com
Wednesday, March 19, 2014
STRICTLY PRIVATE AND CONFIDENTIAL
Ryan Olsta
Cleary Gull Inc.
100 East Wisconsin Ave
24th Floor
Milwaukee, WI 53202
Subject: Preliminary Non-binding Proposal for the Acquisition of Pacific Steel Casting Company Assets
Dear Mr. Olsta:
Thank you for providing us with the Information relating to Pacific Steel (“Target”). We have read the
information and are sending this letter to you in order to outline, generally the terms and conditions upon which
Speyside Equity ("Buyer") is interested in pursuing further the acquisition of Target assets.
Transaction Structure/Valuation
Speyside Equtiy will acquire 100% of the the assets of Pacific Steel Casting Company via an appropriate legal
entity (“Newco”), including but not limited to accounts receivable, inventory, machinery and equipment, all real
property held by Pacific Steel and its subsidiary Berkley Properties LLC and intellectual property for $22.7
million. This price is reflective of a transaction that does not include the assumption of any of Target liabilities
by Newco.
• Upon further due diligence, we may determine certain trade liabilities need to be assumed in the
transaction to prevent an interruption of operations post closing.
• Newco would not assume any union contracts or liabilities related to such contracts
• Upon further review of the contracts with customers, we will determine whether such contracts will be
assumed. The assumption of customer contracts will not affect the price of the transaction.
• Newco would not assume any of the agency/sales representative contracts
• Upon further review, we will determine whether certain lease contracts will be assumed by Newco.
Financing
• Sources
o Committed capital from Speyside Fund.
o Senior debt facilities customary for this type of transaction
Page 1 of 3




                                                                                                                       Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 7777
                                                                                                                                                                                                       of
                                                                                                                                                               116
Assumptions
• Final closing balances for accounts receivable and inventory are similar to the 12/31 AR Summary in the
data room and the inventory appraisal provided in the data room respectively.
• The real estate appraisal is materially accurate
• The business will continue to operate normally until closing.
• The customers value the capabilities of Pacific Steel enough to work through this process without
resourcing a significant amount of their parts.
Due Diligence Focus
• Meetings with largest customers
• Meetings with potential employees and management
• Verify sales and associated costs (details of price and cost per part, customer contracts, supplier costs and
terms, any management costing data available, etc…)
• Understand capital expenditure requirements and condition of current operating assets
• Evaluate Target’s working capital needs
• Full legal, regulatory and environmental due diligence
Required Approvals and Other Information
• This transaction has been reviewed by all of the principals within Buyer.
• Speyside confirms all necessary internal approvals have been obtained prior to the submission of this letter.
• Speyside is not aware of, nor anticipates becoming aware of any governmental and/or regulatory approvals
that will be required in order for Speyside to enter into a definitive acquisition agreement.
Identity of Purchaser
• Target assets will be acquired by one or more entities formed by Speyside for the purposes of the
contemplated acquisition.
• Name and contact information of principals and advisors potentially involved in the transaction follow. For
the sake of brevity, mailing addresses have been omitted but are available upon request. Further potential
advisors to be selected.
Name
Jeff Stone
Kevin Daugherty
Rob Sylvester
Eric Wiklendt
Firm
Speyside Equity
Speyside Equity
Speyside Equity
Speyside Equity
e-mail
jeffrey.stone@speysideequity.com
Telephone
+1-248-890-5225
kevin.daugherty@speysideequity.com +1-267-377-9605
robert.sylvester@speysideequity.com +1-734-674-1865
eric.wiklendt@speysideequity.com +1-956-648-7484
Page 2 of 3




                                                                                                                  Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 7878
                                                                                                                                                                                                  of
                                                                                                                                                          116
• As we continue in the process, we may engage additional advisors to assist with reviews subjects requiring
specific expertise, such as legal and environmental matters. We will advise you of any additional advisors
we intend to retain.
• We confirm that our advisors are aware of and have agreed to be bound by the terms of the Confidentiality
Agreement previously executed by us.
Specific Conditions and Board Approval
This non-binding expression of interest does not represent a firm offer to purchase any of the Target assets.
Consummation of a transaction would be subject to the following:
• Completion of financial, operational and legal due diligence to the satisfaction of Buyer.
• Execution of various agreement and documents, such as a definitive purchase agreement and related
documents.
• Identification and retention of key management personnel to operate the business post-closing.
Qualifications of Buyer
• Speyside’s previous acquisitions have included several manufacturing businesses. The acquisitions were
completed on terms that met the sellers’ financial, environmental and corporate governance objectives.
o Acquisition of Fruit Systems Business from Evonik Degussa
o Acquisition of Stahl Specialty Company (aluminum casting) from ThyssenKrupp
o Acquisition of United Initiators from Evonik Degussa
o Acquisition of Syrgis Performance Initiators from Edgewater Capital Partners (bolt-on acquisition
for United Initiators)
*************************
If you are interested in moving forward with us, please be so kind as to contact us as soon as possible so that we
can make appropriate arrangements to visit the facilities and meet the management team.
Regards,
Jeffrey A Stone
Managing Director
Page 3 of 3




                                                                                                                     Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 7979
                                                                                                                                                                                                     of
                                                                                                                                                             116
                 EXHIBIT “3”

Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 8080
                                                                                of
                                        116
_Subject: Re: Project Bear
From: Kevin Daugherty <kevin.daugherty@speysideequity.com>
Date: Tue, 25 Mar 2014 11:35:46 -0400
To: Jeffrey Stone <jeffrey.stone@speysideequity.com>
Cc: Robert Sylvester <robert.sylvester@speysideequity.com>;
Eric Wiklendt <eric.wiklendt@speysideequity.com>
Our position at SO was mixed. PA had a very underfunded plan, while CA was fully funded. Given the strength of the Teamsters Grocery Workers in CA and the fully funded status of the pension, we mostly focused on keeping the healthcare costs competitive and the pension increases minimal in CA. For healthcare, it was actually cheaper for us to put the nonunion employees in the multi employer plan (which the union allowed).
My general view is that we should agree to accept the union and their plans if that's what we need to get the deal done. It looks like a good business if it can get out from under the legal and regulatory issues.
Kevin Daugherty+1 267 377 9605
On Mar 25, 2014, at 11:04 AM, Jeffrey Stone <jeffrey.stone@speysideequity.com> wrote:
Kevin, IBankers called back today and said my proposal to withdrawal from the multi-employer plan would kick us out of the transaction at this point as many bidders have agreed to remain in the plan. I told them I would consider remaining in the plan but freezing it, and they are checking whether this would trigger the withdrawal liability ($27mm calculated by the company for the bankruptcy filing). I was hoping you have some insight into this issue, left you a voice mail.   The plan itself reports to be 103% funded, but I have not seen the assumptions.   The other bidders do intend to negotiate some points with the union, but we are the only ones proposing to discard the entire agreement and pension plan.
Sincerely,
Jeffrey A. Stone
Managing Director
Speyside Equity
T: +1-212-994-0308 x204
C: 248-890-5225
F: 855-269-3979
www.speysideequity.com




                                                                                                                         Case: 19-04057                                                                                                                                                      Doc# 86                                                                                         Filed: 10/02/20 Entered: 10/02/20 14:29:05                                                                                                                                                                                                                                                                                                       Page 8181
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      of
                                                                                                                                                                                                                                                                                                                                                                                                          116
                    EXHIBIT “4”

Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 8282
                                                                                of
                                        116
_April 11, 2014
PRIVATE AND CONFIDENTIAL
Jeffrey Stone
Managing Director
Speyside Equity
1741 Tomlinson Road
Philadelphia, PA 19116
Dear Mr. Stone:
Thank you for your continued interest in a possible transaction (the “Transaction”) involving Pacific Steel
Casting Company (“Pacific Steel” or the “Company”). We hope you have found the management
discussions productive and informative. Cleary Gull Inc. (“Cleary Gull”) will continue to be available to
address any follow-up due diligence requests. In order to enable Pacific Steel to select a limited number
of partners to enter into final negotiations over an asset purchase agreement, Cleary Gull has been asked
to solicit from you and certain other parties firm, detailed bids (each a “Proposal”), outlining the terms
and conditions of a Transaction. The Company’s objective is to enter into a definitive agreement for a
Transaction with no, or as few as possible, conditions to closing other than court approval, no later than
Friday, May 30, 2014.
Your Proposal must include, in addition to any other factors you would like to be considered, the
following:
1. Assets and Liabilities Assumed: Please list in detail the assets and liabilities of the
Company that you plan to assume.
Specifically, address your proposed treatment of the
multi-employer pension plan, frozen non-union pension plan, and pre- and post-petition
normal course liabilities, payables, and accrued liabilities.
2. Purchase Price: The total purchase price of the assets and liabilities you are proposing to
assume. We are requesting that your purchase price represent a specific cash amount and not
a range of values. Please include a description of the material assumptions upon which you
based your purchase price.
3. Sources of Financing: Your Proposal should discuss the availability and certainty of
financing for a Transaction including a table of the expected sources and uses of funds, a
discussion of any financing conditions or contingencies, and copies of term sheets,
commitment letters or other indications from third party providers of financing of their level
of interest in financing a Transaction. Please also include the contact information for all
financing sources. In evaluating your Proposal the Company will consider the certainty and
speed of closing as well as any financing contingency.
4. Agreement: A proposed form of Asset Purchase Agreement for the Transaction (the “Draft
Agreement”) has been placed in the data room. The Draft Agreement specifies terms upon
which the Company would be willing to complete a Transaction. Your Proposal should
include a copy of the Draft Agreement marked to show any changes that you require. Please
CLEARY GULL INC.
100 EAST WISCONSIN AVENUE, SUITE 2400
MILWAUKEE, WI 53202
414-291-4500




                                                                                                              Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 8383
                                                                                                                                                                                              of
                                                                                                                                                      116
Jeffrey Stone
Speyside Equity
April 11, 2014
Page 2 of 3
do not retype the Draft Agreement. Instead, all changes should be clearly marked (redlined)
on the original document. In evaluating your Proposal the Company will consider the extent
and nature of your proposed revisions.
5. Real Estate: Note if your Proposal includes the purchase of the Company’s facilities and
real estate. If your Proposal does not include the purchase of the Company’s facilities and
real estate, please outline the general terms, duration, and lease rates proposed in your
analysis.
6. Due Diligence and Timing: Please include a specific timetable that you will require to (a)
complete your remaining due diligence; (b) sign a final Purchase Agreement; and (c) close
the Transaction. Also, please identify any important due diligence issues you would need to
resolve prior to executing the Draft Agreement. It is Pacific Steel’s intention to negotiate and
execute the final Purchase Agreement as soon as possible following final selection of the
party with whom Pacific Steel intends to enter into a Transaction.
7. Contacts: Your offer should indicate the names, telephone numbers, and e-mail addresses of
appropriate contacts who will be prepared to answer questions regarding your Proposal.
8. Other Approvals and Conditions: Your Proposal should indicate any internal or third party
approvals that you must obtain and any other facts or circumstances that can reasonably be
foreseen that might affect your timing and/or certainty of closing a Transaction. Please
outline your firm’s approval process, including the steps already satisfied and those that are
still outstanding, and identify any other material conditions or contingencies that must be
resolved to close a Transaction.
Cleary Gull will be available to consult with interested parties prior to the submission of Proposals to
clarify information and procedures and to answer questions.
Your Proposal, including your proposed comments on the Draft Agreement, must be in writing and
must be received no later than 5:00pm CT on Wednesday, April 30, 2014. Your Proposal should be
submitted to:
Ryan A. Olsta, Managing Director
CLEARY GULL INC.
100 E. Wisconsin Ave., 24th Floor
Milwaukee, WI 53202
Fax: 414-291-4558
rolsta@clearygull.com
The Company shall have no obligation to continue negotiations or discussions with any party, regardless
of whether a Proposal contains the highest proposed purchase price. Selection will be based, at the sole
discretion of the Company, on a variety of factors, including the terms and conditions of each individual
Proposal, as well as assessments of a given bidder’s ability to successfully and expeditiously complete its
Proposal. The Company expressly reserves the right, in its sole discretion, to evaluate the terms and
conditions of any Proposal and to reject any or all Proposals and shall have no obligation to determine or
disclose any reasons therefore. The Company further expressly reserves the right, in its sole discretion, to
alter or terminate this process at any time.
The existence and content of this letter are subject to the




                                                                                                               Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 8484
                                                                                                                                                                                               of
                                                                                                                                                       116
Jeffrey Stone
Speyside Equity
April 11, 2014
Page 3 of 3
Confidentiality Agreement you previously executed. This invitation shall not constitute a waiver or
modification of any of the terms of such Confidentiality Agreement, the terms of which shall continue in
full force and effect in their entirety.
DO NOT CONTACT THE COMPANY UNDER ANY CIRCUMSTANTCES. If you have any
questions, please contact John Peterson (414-291-4551) or Ryan Olsta (414-291-4555).
On behalf of Pacific Steel, we wish to thank you for your interest in pursuing a Transaction and look
forward to continuing to work with you.
Best regards,
CLEARY GULL INC.
John R. Peterson
Managing Director
Ryan A. Olsta
Vice President
jpeterson@clearygull.com
rolsta@clearygull.com




                                                                                                           Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 8585
                                                                                                                                                                                           of
                                                                                                                                                   116
                 EXHIBIT “5”

Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 8686
                                                                                of
                                        116
_Subject: Re: Pacific Steel
From: Kevin Daugherty <kevin.daugherty@speysideequity.com>
Date: Sun, 27 Apr 2014 22:29:29 -0400
To: Eric Wiklendt <eric.wiklendt@speysideequity.com>
Cc: Jeff Stone <jeffrey.stone@speysideequity.com>;
Rob Sylvester <robert.sylvester@speysideequity.com>;
Oliver Maier <oliver.maier@speysideequity.com>
Eric,
Thanks for sending this, although it looks almost identical to the last draft. Other than noting the importance of the SLB, I don't think any of my questions were addressed.
We will need clarity from Jeff on how this proposal will be further modified and presented.
Kevin Daugherty
+1 267 377 9605
On Apr 27, 2014, at 9:36 PM, Eric Wiklendt <eric.wiklendt@speysideequity.com> wrote:
This is updated for commentary, sans the S&U tables. It seems like we want to think about that a little more based on how Jeff wants to play his cards. I can update those based on the way we go optimizing the aesthetics of the offers/options.

--ew

From: Jeffrey Stone [mailto:jeffrey.stone@speysideequity.com]
Sent: Saturday, April 26, 2014 5:44 PM
To: Kevin Daugherty
Cc: Eric Wiklendt; Robert Sylvester; Oliver Maier
Subject: Re: Pacific Steel

What we put in the proposal to position ourselves as the SH is not the same as what we will pay or we are willing to pay.     As stated in a previous email, the debt and equity portions of the sources and uses are provided to demonstrate our financial ability to do the deal under those terms, but in no way does that mean we will.   It is irrelevant to the estate what portion of equity we pay frankly, once they are confident we can fund the deal the way we describe it in the proposal.

Sincerely,
Jeffrey A. Stone
Managing Director
Speyside Equity
T: +1-212-994-0308 x204
C: 248-890-5225
F: 855-269-3979
www.speysideequity.com

On Apr 26, 2014, at 11:14 AM, Kevin Daugherty <kevin.daugherty@speysideequity.com> wrote:
I am not suggesting that we pay any of these amounts in my email. I'm mostly focused on how we position ourselves in the process.

I like the deal at $13m plus a SLB valued at $10-13m and bank financing approaching $11m. I agree with Rob that I don't want to buy the real estate and I don't think $8 million of equity is justified.
Kevin Daugherty
+1 267 377 9605
On Apr 26, 2014, at 12:28 PM, Kevin Daugherty <kevin.daugherty@speysideequity.com> wrote:
Thanks Eric.

My thoughts:

- should indicate up front that the long term use of the real estate is needed, as we intend to operate long term in Berkeley as an important local employer.

- if we are going to accept a rent cost of $800k- $1m per year, then we need to get credit for the market value that this represents: $10 - 13m.

- this means that we either buy the assets and assume a rent obligation or we buy the assets without a rent obligation.

- the value of our offer is the cash paid plus the value of the obligations assumed.

- $23m was the initial indication with no liabilities other than the contingent multi employer pension. I think Jeff assumed an initial value of $6m for the real estate. If we now add in the non contingent pension liability and rent, we should show the value of those obligations in our LOI.

Would this mean that we are offering:
- $17m in cash for assets excluding real estate
- $6m to purchase the real estate
- $2m for the nonunion pension
- $28m for the union pension
for a total EV of $53m?

If we did a SLB for $13m, would we then increase the value assigned to the real estate by $7m for a cash value of $30m and a total EV of $60m? This assumes a true SLB transaction where the family pays us $13m, from which we would pay $7m additional to the credit committee.

In our discussions, Jeff has talked about a $10m value for the real estate with a SLB and making our offer $13m for the non real estate assets and financing $11m of that from the bank.     The term sheet doesn't support this so we might get screened out of the process if this isn't fixed.

It's not clear to me how the real estate purchase would work or how it should be presented. Will we pay $13m for non real estate assets and $6m for real estate, bringing the cash offer up to $19m?

Are we saying that we would not buy the real estate in any scenario and only assume market rents? This would be good for reducing equity, but I don't know if $13m cash gets us the stalking horse position.

- we should incentivize the credit committee to push the family to do the SLB at some point in the process. This will require that we place a low value on our purchase of real estate and a high value on a SLB.

- alternatively we could only show value assuming a SLB and not break out the components at this stage, although then we would not be following the process letter.

Other notes:
- term sheet doesn't support current sources-uses (e.g. real estate term loan is capped at $5m).

- what evidence of available cash is needed? If I need to supply bank statements, I can provide Monday morning, but not later as I'll be traveling.
Kevin Daugherty
+1 267 377 9605
On Apr 26, 2014, at 6:59 AM, "Eric Wiklendt" <eric.wiklendt@speysideequity.com> wrote:
See attached draft for review.


Eric Wiklendt
Director
Speyside Equity
T: +1-212-994-0308 x206
C: +1-956-648-7484
F: +1-800-928-2781
eric.wiklendt@speysideequity.com



From: Jeffrey Stone [mailto:jeffrey.stone@speysideequity.com]
Sent: Thursday, April 24, 2014 3:21 PM
To: Eric Wiklendt
Cc: Robert Sylvester; Kevin Daugherty; Oliver Maier
Subject: Pacific Steel

Eric, can you prepare a draft proposal for the April 30th deadline and provide it by SAT.   I can then tweak it for our Speyside meeting on Monday afternoon for Committee approval.    Following are some notes on the approach:

- Total Consideration $23mm (just a number right now)
- All assets acquired
- Assumption of Multi-Employer Plan $XX (may apply a number)
- Assumption of Non-Union Pension Plan $xx (will apply a conservatively high number)
- Assumption of accrued liabilities (need to detail these and understand if we want to assume any)

- We need some language relating to $100K non-refundable deposit in exchange for an exclusive right to become the SH over the next 3 weeks (eliminating further negotiations with other parties).

- Sources & Uses Table:   summarizes the above, and then shows our intended amount of equity.   I think we should show a decent equity check, even if we intend to reduce the equity as we get to closing.   For this proposal, it isn't about keeping the equity check at a certain amount, it is confirming #1 if the structure is reasonable or if it is a flyer that the financial advisors will view as unrealistic (hence the large equity amount) and #2 confirming if the bidder has the funds.    It will benefit us to show a high amount that does not seem unrealistic and we should have no problem confirming we have the funds (possibly provide bank references that hold large amounts of liquid assets).

- We will provide a copy of The Private Bank term sheet, with some tweaks I will ask for from them before Tue.     The Private Bank is credible and known by both Cleary Gull and the Fin Advisor for the Creditors Committee.

- Real Estate:   We should say we can acquire the Real Property or not, and provide a different set of Surces and Uses for each.    The key here is to provide a lower total consideration for the deal with the real property, as we want the sale leaseback.   However, we also show flexibility and willingness to close without it if they view the sale leaseback as a risk to the deal for some reason we are not aware of.

- DD: we need to be aggressive here, like 3 weeks to a non-refundable deposit of a higher amount.    Activities:   Meetings with top 4 customers, meeting with Union representation, further confirmatory DD of management business plan.   With Real Property - DD will likely be longer period and involve more actions (I need to speak with TPB about their specific requirements).

- We need to discuss the key points of why we should be the SH:
1) Have the funding - brief listing/history of our deals
2) Going concern intent in Berkley
3) Experience in the industry, at larger scale, and with very similar issues and customer base
4) Experience operating a business in CA with union contract
5) Flexibility, speed and long term nature of our funding (no constraints from LP's to return capital in set period, giving us ability to sign long term SLB agreement without worrying about affecting a short term exit event).
6) Current presence in China with greenfield plant = ability to provide assistance to management in executing/accelerating import business
7) We should reference our counsel: Gary is local and known, shows our commitment and seriousness


Sincerely,
Jeffrey A. Stone
Managing Director
Speyside Equity
T: +1-212-994-0308 x204
C: 248-890-5225
F: 855-269-3979
www.speysideequity.com

<2014 04 25 Pacific Steel Bid Proposal.docx>

<2014 04 27 Pacific Steel Bid Proposal om.docx>




                                                                                                                            Case: 19-04057                                                                                                                                                          Doc# 86                                                                                       Filed: 10/02/20 Entered: 10/02/20 14:29:05                                                                                                                                                                                                                                                                                 Page 8787
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     of
                                                                                                                                                                                                                                                                                                                                                                                                               116
Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 8888
                                                                                of
                                        116
Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 8989
                                                                                of
                                        116
Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 9090
                                                                                of
                                        116
                 EXHIBIT “6”

Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 9191
                                                                                of
                                        116
From: Kevin Daugherty <kevin.daugherty@speysideequity.com>
Sent: Sun, 27 Apr 2014 22:29:29 -0400
To: "Eric Wiklendt" <eric.wiklendt@speysideequity.com>
CC: "Jeff Stone" <jeffrey.stone@speysideequity.com>, "Rob Sylvester"
<robert.sylvester@speysideequity.com>, "Oliver Maier" <oliver.maier@speysideequity.com>
Subject: Re: Pacific Steel
Eric,
Thanks for sending this, although it looks almost identical to the last draft. Other than noting the importance
of the SLB, I don't think any of my questions were addressed.
We will need clarity from Jeff on how this proposal will be _thher modi_ed and presented.
Kevin Daugherty
+1 267 377 9605
On Apr 27, 2014, at 9:36 PM, Eric Wiklendt <eric.wiklendt@speysideequity.com> wrote:
This is updated for commentary, sans the S&U tables. It seems like we want to think about
that a little more based on how Jeff wants to play his cards. I can update those based on
the way we go optimizing the aesthetics of the offers/options.
"9W
From: Jeffrey Stone [m ilt :' ffr . t n i it . m]
Sent: Saturday, April 26, 2014 5:44 PM
To: Kevin Daugherty
Cc: Eric Wiklendt; Robert Sylvester; Oliver Maier
Subject: Re: Pacific Steel
What we put in the proposal to position ourselves as the SH is not the same as what we will pay or
we are willing to pay. As stated in a previous email, the debt and equity portions of the sources and
uses are provided to demonstrate our financial ability to do the deal under those terms, but in no
way does that mean we will. It is irrelevant to the estate what portion of equity we pay frankly,
once they are confident we can _nd the deal the way we describe it in the proposal.




                                                                                                                  Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 9292
                                                                                                                                                                                                  of
                                                                                                                                                          116
Sincerely,
Jeffrey A. Stone
Managing Director
Speyside Equity
T: +1-212-994-0308 X204
C: 248-890-5225
F: 855-269-3979
www.soevsideeouitv.com
On Apr 26, 2014, at 11:14 AM, Kevin Daugherty <kevin.daugherty@sp_eysideeguity.com> wrote:
I am not suggesting that we pay any of these amounts in my email. I'm mostly focused on how we
position ourselves in the process.
I like the deal at $13m plus a SLB valued at $10-13m and bank _nancing approaching $11m. I
agree with Rob that I don't want to buy the real estate and I don't think $8 million of equity is
justi_ed.
Kevin Daugherty
+1 267 377 9605
On Apr 26, 2014, at 12:28 PM, Kevin Daugherty <kevin.daugherty@sp_eysideeguity.com> wrote:
Thanks Eric.
My thoughts:
- should indicate up front that the long term use of the real estate is needed, as we intend
to operate long term in Berkeley as an important local employer.
- if we are going to accept a rent cost of $800k- $1m per year, then we need to get credit
for the market value that this represents: $10 - 13m.
- this means that we either buy the assets and assume a rent obligation or we buy the
assets without a rent obligation.




                                                                                                    Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 9393
                                                                                                                                                                                    of
                                                                                                                                            116
- the value of our offer is the cash paid plus the value of the obligations assumed.
- $23m was the initial indication with no liabilities other than the contingent multi
employer pension. I think Jeff assumed an initial value of $6m for the real estate. If we
now add in the non contingent pension liability and rent, we should show the value of
those obligations in our LOI.
Would this mean that we are offering:
- $l7m in cash for assets excluding real estate
- $6m to purchase the real estate
- $2m for the nonunion pension
- $28m for the union pension
for a total EV of $53m?
If we did a SLB for $l3m, would we then increase the value assigned to the real estate by
$7m for a cash value of $30m and a total EV of $60m? This assumes a true SLB
transaction where the family pays us $l3m, from which we would pay $7m additional to
the credit committee.
In our discussions, Jeff has talked about a $lOm value for the real estate with a SLB and
making our offer $l3m for the non real estate assets and financing $1 lm of that from the
bank. The term sheet doesn't support this so we might get screened out of the process if
this isn't _xed.
It's not clear to me how the real estate purchase would work or how it should be
presented. Will we pay $l3m for non real estate assets and $6m for real estate, bringing
the cash offer up to $l9m?
Are we saying that we would not buy the real estate in any scenario and only assume
market rents? This would be good for reducing equity, but I don't know if $l3m cash gets
us the stalking horse position.
- we should incentivize the credit committee to push the family to do the SLB at some
point in the process. This will require that we place a low value on our purchase of real
estate and a high value on a SLB.




                                                                                            Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 9494
                                                                                                                                                                            of
                                                                                                                                    116
- alternatively we could only show value assuming a SLB and not break out the
components at this stage, although then we would not be following the process letter.
Other notes:
- term sheet doesn't support current sources-uses (e.g. real estate term loan is capped at
$5m).
- what evidence of available cash is needed? If I need to supply bank statements, I can
provide Monday morning, but not later as I'll be traveling.
Kevin Daugherty
+1 267 377 9605
On Apr 26, 2014, at 6:59 AM, "Eric Wiklendt" <eric.wiklendt s e sidee uit .com>
wrote:
See attached draft for review.
Eric Wiklendt
Director
Speyside Equity
T: +1-212-994-0308 X206
C: +1-956-648-7484
F: +1-800-928-2781
eric.wiklendt©soevsideeduitv.com
From: Jeffrey Stone [mailto:ieffrey.stone@§pey§ideequitycom]
Sent: Thursday, April 24, 2014 3:21 PM
To: Eric Wiklendt
Cc: Robert Sylvester; Kevin Daugherty; Oliver Maier
Subject: Paci_c Steel
Eric, can you prepare a draft proposal for the April 30th deadline and provide it
by SAT. I can then tweak it for our Speyside meeting on Monday afternoon for




                                                                                             Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 9595
                                                                                                                                                                             of
                                                                                                                                     116
Committee approval. Following are some notes on the approach:
- Total Consideration $23mm (just a number right now)
- All assets acquired
- Assumption of Multi-Employer Plan $XX (may apply a number)
- Assumption of Non-Union Pension Plan $xx (will apply a conservatively high
number)
- Assumption of accrued liabilities (need to detail these and understand if we
want to assume any)
- We need some language relating to $100K non-re_andable deposit in
exchange for an exclusive right to become the SH over the next 3 weeks
(eliminating _lrther negotiations with other parties).
- Sources & Uses Table: summarizes the above, and then shows our intended
amount of equity. 1 think we should show a decent equity check, even if we
intend to reduce the equity as we get to closing. For this proposal, it isn't about
keeping the equity check at a certain amount, it is con_rming #1 if the structure
is reasonable or if it is a _yer that the _nancial advisors will view as unrealistic
(hence the large equity amount) and #2 con_rming if the bidder has the _lnds.
It will bene_t us to show a high amount that does not seem unrealistic and we
should have no problem con_rming we have the funds (possibly provide bank
references that hold large amounts of liquid assets).
- We will provide a copy of The Private Bank term sheet, with some tweaks I
will ask for from them before Tue. The Private Bank is credible and known by
both Cleary Gull and the Fin Advisor for the Creditors Committee.
- Real Estate: We should say we can acquire the Real Property or not, and
provide a different set of Surces and Uses for each. The key here is to provide
a lower total consideration for the deal with the real property, as we want the
sale leaseback. However, we also show _exibility and willingness to close
without it if they view the sale leaseback as a risk to the deal for some reason
we are not aware of.
- DD: we need to be aggressive here, like 3 weeks to a non-refundable deposit
of a higher amount. Activities: Meetings with top 4 customers, meeting with
Union representation, _lrther con_rmatory DD of management business plan.
With Real Property - DD will likely be longer period and involve more actions
(I need to speak with TPB about their speci_c requirements).




                                                                                       Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 9696
                                                                                                                                                                       of
                                                                                                                               116
- We need to discuss the key points of why we should be the SH:
1) Have the _nding - brief listing/history of our deals
2) Going concern intent in Berkley
3) Experience in the industry, at larger scale, and with very similar issues and
customer base
4) Experience operating a business in CA with union contract
5) Flexibility, speed and long term nature of our _tnding (no constraints from
LP's to return capital in set period, giving us ability to sign long term SLB
agreement without worrying about affecting a short term exit event).
6) Current presence in China with greenfield plant = ability to provide
assistance to management in executing/ accelerating import business
7) We should reference our counsel: Gary is local and known, shows our
commitment and seriousness
Sincerely,
Jeffrey A. Stone
Managing Director
Speyside Equity
T: +1-212-994-0308 X204
C: 248-890-5225
F: 855-269-3979
www.soevsideeauitv.com
<2014 04 25 Pacific Steel Bid Proposal.docx>
<2014 04 27 Pacific Steel Bid Proposal om.docx>




                                                                                   Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 9797
                                                                                                                                                                   of
                                                                                                                           116
                 EXHIBIT “7”

Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 9898
                                                                                of
                                        116
From: Kevin Daugherty <kevin.daugherty@speysideequity.com>
Sent: Tue, 06 May 2014 16:32:28 -0500
To: "Rob Sylvester" <robert.sylvester@speysideequity.com>, "Jeff Stone"
<jeffrey.stone@speysideequity.com>, "Oliver Maier" <o|iver.maier@speysideequity.com>, "Eric
Wiklendt" <eric.wiklendt@speysideequity.com>
Subject: Fwd: Paci_c Steel
Attachments:
- attached_fi|e_1.vnd.openxmIformats-of_cedocument.wordprocessingm|.document (92 kb)
- attached_fi|e_2.htm| (490 b)
Option B thoughts:
Increasing the monthly rent from $75,833 to $89,554 is an increase of $164,652. At a 7% cap rate, that
additional rent is worth $2.35 million in additional SLB value. If you use the 7.5% cap rate per the appraisal,
it's worth $2.2 million in additional SLB price. Note that while the appraisal uses 7.5%, it includes charts
showing current cap rates at less than 7%.
Removing $2.2 of in-transit casting liabilities and replacing it with the incremental SLB value of higher rent
results in the same value to the seller.
If you then add up to $1m each of post petition A/P Accrued Liabilities, the value of our offer has increased
by up to $2m.
Kevin Daugherty
+1 267 377 9605
Begin forwarded message:
From: "Olsta, Ryan" <rolsta clea ull.com>
Date: May 6, 2014 at 10:16:01 AM CDT
T0: "Jeff Stone WW)" <ieffrev.stone@spevsideeauitv.com>, "Kevin
Daugherty (keyin,daugheerspeysideequity,com)" <k in a h rt i it m>,
"Robert Sylvester (robert.svlvester@spevsideeauitvcom)" <robert.svlvester@spevsideeauitv.com>
Subject: Paci_c Steel
Gentlemen,
Attached is the markup. Talk to you soon.
Ryan Olsta | Managing Director




                                                                                                                  Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05   Page 9999
                                                                                                                                                                                                  of
                                                                                                                                                          116
Cleary Gull
100 East Wisconsin Avenue, Suite 2400
Milwaukee, Wisconsin 53202
414-291-4555 Of_ce 414-291-4558 Fax
rolsta@,clearygull.com clearygullcom
This email may contain con_dential information for the sole use of the intended recipient. Any
review, use or disclosure by others is strictly prohibited. If you received this in error, please contact
the sender and delete all copies of this message. In accordance with applicable regulations, Cleary
Gull reserves the right to monitor, review and retain all electronic communications, including
emails. Cleary Gull is the trade name of Cleary Gull Inc. and its af_liate Cleary Gull Advisors Inc.
Securities and brokerage services are offered by Cleary Gull Inc., member FINRA. Cleary Gull
does not accept any trade instructions by email.




                                                                                                            Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05         100
                                                                                                                                                                                    Page 100 of
                                                                                                                                                     116
Speyside Equity LLC
55 Bridge St. Lambertville, NJ 08530 USA
Tel +1-800-897-9721
www.5peysideequity.com
l W, 2014
STRICTLYPRIVATE AND CONFIDENTIAL
Ryan Olsta
Cleary Gull Inc.
100 East Wisconsin Ave
24th Floor
Milwaukee, WI 53202
Subject: Proposal for the Acquisition of Pacific Steel Casting Company Assets
Dear Mr. Olsta:
Thank you for providing us with the information relating to Paci_c Steel Casting Company and Berkeley
Properties, LLC (collectively, “Target” or “Seller”). We have reviewed the information and are sending this
letter to you in order to outline speci_cally the terms and conditions upon which Speyside Equity ("Buyer") is
interested in pursuing the acquisition of Target further. Speyside Equity is interested in operating the business
over the long term, and therefore we prefer to acquire the business under option B, with a long term lease and
focus on building the operating business without the distractions of real property ownership. However, we are
providing two options for the acquisition of the Target assets: with the real property included in the acquisition
and without the real property in the acquisition (we understand there is a party interested in a long term sale
leaseback of the real property) including the high level lease terms we would consider.
Option A: Buver will acquire 1—09%—ef—t—hespecific assets of Target including the real propertv. and
assume specific liabilities.
icefa-l—Ge_sialera_e_Cash Purchase Price : $17.82—3 million, plus the amount of prepaid workers’ compensation
insurance premium as of Closing (based on the excess premiums paid through Closing over the pro rata annual
premium), plus amounts on deposit as of Closing with utilities or other vendors for a total cash purchase price
of a roximatel 20.8 million.
Assets Purchased
l 0 All assets other than “Excluded Assets” as described in the enclosed Asset Purchase Agreement draft
Liabilities Assumed
0 Multi-employer pension plan: $27 million (contingent)
l 0 Non-union pension plan:—$3-milhon
l 0 I-mpert—Gastrngs—I-n—Transr-t—_BQQ—mm
l 0 Ordina course of business ost- etition accounts a able estimated< 1.0 million
Page 1 of 6




                                                                                                                     Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05         100A
                                                                                                                                                                                             Page 101 of
                                                                                                                                                              116
EQUITY
0 Ordina course of business ost- etition accrued ex enses for customer rebates and for oods or
materials received or in transit or services provided but not yet invoiced as of the Closing Date
1estimated <$1.0 million)
(We-alsedassessed—a-SEl million of the cash purchase price would be deposited in escrow for pre-Closingmm
dedue_en—ferenvironmental related risks associated with acquiring the real property that arise within six (6)
months after Closing)
1 WW
1
Major Assumptions:
1) Paci_c Steel Casting continues to operate normally during the bankruptcy process — backlog is
within normal levels, orders are met with normal timeliness, working capital stays at normal levels,
no major customers pull patterns from Paci_c Steel, etc...
2) The price is based on the 3/31/2014 AR and inventory balances and mix as evidenced by the
1 3+3—le2-0-ln4_AngediFrial—BalaneeSeller’s audited _nancial statements for the year ended, the
equipment appraisal in the data room and the real property appraisal in the data room.
3) Paci_c Steel Casting has made 100% of the minimum required contribution to the Non-Union
pension plan for the March 31, 2014 Fiscal Year before closing.
4) The import castings in-transit on the accrued liabilities list in the data room are not in the
possession of Paci_c Steel, have not already been sold, and have customer orders for 100% of the
parts (we would assume if they were in possession or sold, they would be in accounts payable)
1 Option B: Buyer will acquire- 100%-eH-hespecific assets of Target excluding the real property assets of
Berkelev Properties (and also excluding the membership interest in Berkelev Properties held bv Pacific
Steel Castin enter into a lon term lease and assume 5 ecific liabilities.
T—etal—Gens—iderati_nFSE—l—émmCash Purchase Price: 11.8 million lus the amount of re aid workers’
compensation insurance premium as of Closing (based on the excess premiums paid through Closing over the
pro rata annual premium), plus amounts on deposit as of Closing with utilities or other vendors for a total cash
urchase rice of a roximatel 14.8 million.
Assets Purchased
0 All Assets of Paci_c Steel Casting Company, exel-ud-ing—other than membership interest in Berkley
Properties and other “Excluded Assets” as described in the enclosed Asset Purchase Agreement draft
Liabilities Assumed
0 Multi-employer pension plan valued at $27 million (contingent)
l 0 Non-union pension plan valued-aFB-m-_-l—ien
. I E . I .: $2.2 'll' _
l 0 Ordina course of business ost- etition accounts a able estimated< 1.0 million
Page 2 of 6




                                                                                                                   Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05         100B
                                                                                                                                                                                           Page 102 of
                                                                                                                                                            116
EQUITY
Lease Terms
0 Monthly rent of $89,554.00= subject to annual cost of living increases not less than 2% or
greater than 4% per year7§;83333
Triple net lease
15 year term, 5 year extension option
-1 __ -_ . . ..... 0
V! I: a
Major Assumptions:
1) Paci_c Steel Casting continues to operate normally during the bankruptcy process — backlog is
within normal levels, orders are met with normal timeliness, working capital stays at normal levels,
no major customers pull patterns from Paci_c Steel, etc...
2) The price is based on the 3/31/2014 AR and inventory balances and miX as evidenced by the
‘ 3+3—le2-0-ln414nged—Trial—BalaneeSeller’s audited _nancial statements for the year then ended, the
equipment appraisal in the data room and the real property appraisal in the data room.
3) Paci_c Steel Casting has made 100% of the minimum required contribution to the Non-Union
pension plan for the March 31, 2014 Fiscal Year before closing.
4) The import castings in-transit on the accrued liabilities list in the data room are not in the
possession of Paci_c Steel Casting, have not already been sold, and have customer orders for 100%
of the parts (we would assume if they were in possession or sold, they would be in accounts
payable)
Financing
For this transaction, Speyside Equity will partner with a bank for a normal senior debt facility. Enclosed is a
term sheet from The PrivateBank And Trust Company and the primary contact is Robert Corsentino, Managing
Director (#312—564-6969). Estimated sources and uses are summarized below. The Sources and Uses have not
been adjusted to re_ect changes in the purchase price.
Sources & Uses 4 Including Real Estate
Sources Uses
$7 million Term Loans $16.8 million Cash to Seller
$5 million Drawn LOC $500K transaction eXpenses
Page 3 of 6




                                                                                                                  Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05         100C
                                                                                                                                                                                          Page 103 of
                                                                                                                                                           116
$5.3 million Speyside Cash
$17.3 million $17.3 million
Sources & Uses , Excluding Real Estate (Lease Scenario)
Sources m
$2 million Term Loans $10.8 million Cash to Seller
$5 million Drawn LOC $500K transaction expenses
$4 3 million Speyside Cash
$11.3 million $11.3 million
Speyside Equity has committed capital from its four principals with ample liquid assets to _ll’ld this transaction.
Proof of _ll’ldS is available upon request. You can contact either Kevin Daugherty or Jeff Stone for this
purpose.
Due Diligence Focus
Speyside Equity has performed considerable due diligence at this point. The final due diligence efforts would
be focused on a few key areas:
0 Meetings with the four largest customers
0 Meetings with union representatives
0 Confirmatory DD of the assets purchased (primarily AR, INV, equipment), and the liabilities assumed
Speyside eXpects to sign an asset purchase agreement (Speyside’s revised draft of the Asset Purchase
Agreement from the data room is enclosed) and complete the final due diligence within 3 weeks of acceptance
of our proposal. If real property is purchased by Speyside, it will likely take slightly longer to complete due
diligence due to regulatory requirements the bank must meet in order to _nance the purchase. Speyside eXpects
to be in a position to close the transaction by July 21, 2014, assuming timely approval by the Bankruptcy Court.
Identity of Purchaser
Below are the names and contact information of principals involved in the transaction. For the sake of brevity,
mailing addresses have been omitted but are available upon request.
Name m e-mail Telephone
Jeff Stone Speyside Equity ieffrev.stone@spevsideequitv.com +1-248-890-5225
kevin.dau hert s e sidee uit .co
Kevin Daugherty Speyside Equity m +1-267-377-9605
Oliver Maier Speyside Equity oliver.maier@spevsideequitv.com +1.917.575.6866
Rob Sylvester Speyside Equity robert.sylvester@speysideequity.com +1-734-674-1865
Page 4 of 6




                                                                                                                      Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05         100D
                                                                                                                                                                                              Page 104 of
                                                                                                                                                               116
SPEYSIDE
Eric Wiklendt Speyside Equity eric.wiklendt@ spevsideequitvcom +1-95 6-648-7484
As we continue in the process, we may engage additional advisors to assist with reviews of subjects requiring
speci_c expertise, such as legal and environmental matters.
Required Approvals and Other Information
This transaction has been reviewed by all of the principals within Buyer. Speyside Equity con_rms all
necessary internal approvals have been obtained prior to the submission of this letter. Speyside Equity is not
aware of, nor anticipates becoming aware of any governmental and/or regulatory approvals that will be required
in order for Speyside Equity to enter into a de_nitive asset purchase agreement.
Qualifications of Buyer
Speyside Equity is well positioned to consummate a transaction that is optimally bene_cial to the Seller,
creditors, and the community. The _rm has the motivation, _exibility, _nding and track record to complete the
acquisition in a timely manner. Speyside Equity has retained Gary Kaplan of Farella Braun + Martel LLP as
bankruptcy counsel in order to facilitate and expedite the proposed transaction.
Speyside Equity _nding is provided solely by its principles, which offers _exibility and speed that other private
equity _rms generally are unable to match as they usually have constraints related to their Limited Parter
arrangements requiring certain approvals, certain transaction guidelines and a de_ned investment period to
return invested capital. Speyside Equity does not have maximum hold periods, and therefore, for example,
Speyside can enter into long term lease agreements and make long term investment decisions. In this particular
case, Speyside intends to operate Pacific Steel for the long term at the current location.
Speyside Equity’s previous acquisitions have included several manufacturing businesses.
0 Acquisition of Fruit Systems Business, later renamed Sweet Ovations, from Evonik Degussa ($100
million in revenue fruit processing business, with plant locations in Philadelphia and Gardena, CA).
Sweet Ovations had anion workforces in both Gardena and Philadelphia, and was a participant
in Malti-employer pension plans.
0 Acquisition of Stahl Specialty Company from ThyssenKrupp ($130 million in revenue aluminum
casting business)
0 Acquisition of United Initiators from Evonik Degussa ($300 million in revenue chemicals business,
plants in Munich, Sweden, Ohio, Arkansas, China, Australia)
0 Acquisition of Syrgis Performance Initiators from Edgewater Capital Partners (bolt-on acquisition
for United Initiators)
0 Acquisition of Magic Valley Fresh Frozen from the Oscar Wyatt Family Of_ce ($20 million in
revenue vegetable processing business)
Speyside Equity has previously owned a foundry of similar revenue size and scope to the Target, named Stahl
Specialty Company. This business produced large castings in size similar to the Target and shared a similar
customer base. Speyside Equity’s deep operational knowledge of foundries will allow it to operate the Target
pro_tably as a going concern for years to come in Berkeley, California. In addition, Speyside Equity has
experience operating businesses located in California with union contracts. Speyside Equity also has a current
portfolio company that has operations in China. The _rm believes that this local operating knowledge will be
Page 5 of 6




                                                                                                                    Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05         100E
                                                                                                                                                                                            Page 105 of
                                                                                                                                                             116
EQUITY
bene_cial for accelerating the import business of the Target. All of these factors combined will allow Speyside
Equity to work quickly and _exibly to complete the transaction, and successfully operate the business post
closing.
If you are interested in moving forward with us, please be so kind as to contact Speyside Equity as soon as
possible so that we can make appropriate arrangements to move forward with this transaction.
Regards,
Jeffrey A Stone
Managing Director
Speyside Equity
Page 6 of 6




                                                                                                                  Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05         100F
                                                                                                                                                                                          Page 106 of
                                                                                                                                                           116
                  EXHIBIT “8”

Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05         101
                                                                        Page 107 of
                                         116
_Subject: Re: Pacific Steel
From: Jeffrey Stone <jeffrey.stone@speysideequity.com>
Date: Fri, 09 May 2014 10:59:31 -0400
To: "Olsta, Ryan" <rolsta@clearygull.com>
Cc: Kevin Daugherty <kevin.daugherty@speysideequity.com>;
Robert Sylvester <robert.sylvester@speysideequity.com>;
Eric Wiklendt <eric.wiklendt@speysideequity.com>;
Oliver Maier <oliver.maier@speysideequity.com>




                                                            Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05         102
                                                                                                                                    Page 108 of
                                                                                                     116
_
Sincerely,
Jeffrey A. Stone
Managing Director
Speyside Equity
T: +1-212-994-0308 x204
C: 248-890-5225
F: 855-269-3979
www.speysideequity.com
On May 9, 2014, at 9:05 AM, "Olsta, Ryan" <rolsta@clearygull.com> wrote:
Jeff,

Please let me know when you have a minute to discuss.   Thanks.

Ryan Olsta | Managing Director
Cleary Gull
100 East Wisconsin Avenue, Suite 2400
Milwaukee, Wisconsin 53202
414-291-4555 Office | 414-291-4558 Fax
{mailto:rolsta@clearygull.com}rolsta@clearygull.com | {http://www.clearygull.com/}clearygull.com

This email may contain confidential information for the sole use of the intended recipient. Any review, use or disclosure by others is strictly prohibited. If you received this in error, please contact the sender and delete all copies of this message. In accordance with applicable regulations, Cleary Gull reserves the right to monitor, review and retain all electronic communications, including emails. Cleary Gull is the trade name of Cleary Gull Inc. and its affiliate Cleary Gull Advisors Inc. Securities and brokerage services are offered by Cleary Gull Inc., member FINRA. Cleary Gull does not accept any trade instructions by email.




                                                                                                                    Case: 19-04057                                                                                                                                                      Doc# 86                                                                                          Filed: 10/02/20 Entered: 10/02/20 14:29:05                                                                                                                                                                                                                                      103
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Page 109 of
                                                                                                                                                                                                                                                                                                                                                                                                       116
_Speyside Equity LLC
55 Bridge St. Lambertville, NJ 08530 USA
Tel +1-_800-_897-_9721
www.speysideequity.com
Wednesday, May 7, 2014
STRICTLY PRIVATE AND CONFIDENTIAL
Ryan Olsta
Cleary Gull Inc.
100 East Wisconsin Ave
24th Floor
Milwaukee, WI 53202
Subject: Proposal for the Acquisition of Pacific Steel Casting Company Assets
Dear Mr. Olsta:
Thank you for providing us with the information relating to Pacific Steel Casting Company and Berkeley
Properties, LLC (collectively, “Target” or “Seller”). We have reviewed the information and are sending this
letter to you in order to outline specifically the terms and conditions upon which Speyside Equity ("Buyer") is
interested in pursuing the acquisition of Target further. Speyside Equity is interested in operating the business
over the long term, and therefore we prefer to acquire the business under option B, with a long term lease and
focus on building the operating business without the distractions of real property ownership. However, we are
providing two options for the acquisition of the Target assets: with the real property included in the acquisition
and without the real property in the acquisition (we understand there is a party interested in a long term sale
leaseback of the real property) including the high level lease terms we would consider.
Option A: Buyer will acquire specific assets of Target including the real property, and assume specific
liabilities.
Cash Purchase Price: $17.3 million
Assets Purchased
• All assets
• Specifically excluding Utility Deposits
Liabilities Assumed
• Multi-employer pension plan: $27 million (contingent)
• Non-union pension plan
• Specific ordinary course of business accounts payable of approximately $2 million
• Specific ordinary course accrued expenses for customer rebates and for goods or materials received in
transit but not yet invoiced as of the Closing Date of approximately $1 million
Page 1 of 6




                                                                                                                     Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05         104
                                                                                                                                                                                             Page 110 of
                                                                                                                                                              116
Major Assumptions:
1)
2)
3)
4)
Pacific Steel Casting continues to operate normally during the bankruptcy process – backlog is
within normal levels, orders are met with normal timeliness, working capital stays at normal levels,
no major customers pull patterns from Pacific Steel, etc…
The price is based on the 3/31/2014 AR and inventory balances and mix as evidenced by the
Seller’s audited financial statements for year ended, the equipment appraisal in the data room and
the real property appraisal in the data room.
Pacific Steel Casting has made 100% of the minimum required contribution to the Non-Union
pension plan for the March 31, 2014 Fiscal Year before closing.
The import castings in-transit on the accrued liabilities list in the data room are not in the
possession of Pacific Steel, have not already been sold, and have customer orders for 100% of the
parts (we would assume if they were in possession or sold, they would be in accounts payable)
Option B: Buyer will acquire specific assets of Target excluding the real property assets of Berkeley
Properties (and also excluding the membership interest in Berkeley Properties held by Pacific Steel
Casting), enter into a long term lease, and assume specific liabilities.
Cash Purchase Price: $11.3mm
Assets Purchased
• All Assets of Pacific Steel Casting Company, other than membership interest in Berkley Properties and
other “Excluded Assets” as described in the enclosed Asset Purchase Agreement draft
• Specifically excluding Utility Deposits
Liabilities Assumed
• Multi-employer pension plan valued at $27 million (contingent)
• Non-union pension plan
• Specific ordinary course of business accounts payable of approximately $2 million
• Specific ordinary course accrued expenses for customer rebates and for goods or materials received in
transit but not yet invoiced as of the Closing Date of approximately $1 million
Lease Terms
o Monthly rent of $89,554.00 subject to annual cost of living increases to be negotiated.
o Triple net lease
o 15 year term, 5 year extension option
(Based on current lease)
Page 2 of 6




                                                                                                          Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05         105
                                                                                                                                                                                  Page 111 of
                                                                                                                                                   116
Major Assumptions:
1)
2)
3)
4)
Pacific Steel Casting continues to operate normally during the bankruptcy process – backlog is
within normal levels, orders are met with normal timeliness, working capital stays at normal levels,
no major customers pull patterns from Pacific Steel, etc…
The price is based on the 3/31/2014 AR and inventory balances and mix as evidenced by the
Seller’s audited financial statements for the year ended, the equipment appraisal in the data room
and the real property appraisal in the data room.
Pacific Steel Casting has made 100% of the minimum required contribution to the Non-Union
pension plan for the March 31, 2014 Fiscal Year before closing.
The import castings in-transit on the accrued liabilities list in the data room are not in the
possession of Pacific Steel Casting, have not already been sold, and have customer orders for 100%
of the parts (we would assume if they were in possession or sold, they would be in accounts
payable)
Financing
For this transaction, Speyside Equity will partner with a bank for a normal senior debt facility. Enclosed is a
term sheet from The PrivateBank And Trust Company and the primary contact is Robert Corsentino, Managing
Director (#312–564-6969). Estimated sources and uses are summarized below.
Sources & Uses – Including Real Estate
Sources
$7 million Term Loans
$5 million Drawn LOC
$5.8 million Speyside Cash
$17.8 million
Uses
$17.3 million Cash to Seller
$500K transaction expenses
$17.8 million
Sources & Uses – Excluding Real Estate (Lease Scenario)
Sources
Uses
$2 million Term Loans
$5 million Drawn LOC
$4.8 million Speyside Cash
$11.8 million
$11.3 million Cash to Seller
$500K transaction expenses
$11.8 million
Speyside Equity has committed capital from its four principals with ample liquid assets to fund this transaction.
Proof of funds is available upon request. You can contact either Kevin Daugherty or Jeff Stone for this
purpose.
Page 3 of 6




                                                                                                                    Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05         106
                                                                                                                                                                                            Page 112 of
                                                                                                                                                             116
Due Diligence Focus
Speyside Equity has performed considerable due diligence at this point. The final due diligence efforts would
be focused on a few key areas:
• Meetings with the four largest customers
• Meetings with union representatives
• Confirmatory DD of the assets purchased (primarily AR, INV, equipment), and the liabilities assumed
Speyside expects to sign an asset purchase agreement (Speyside’s revised draft of the Asset Purchase
Agreement from the data room is enclosed) and complete the final due diligence within 3 weeks of acceptance
of our proposal.
If real property is purchased by Speyside, it will likely take slightly longer to complete due
diligence due to regulatory requirements the bank must meet in order to finance the purchase. Speyside expects
to be in a position to close the transaction by July 21, 2014, assuming timely approval by the Bankruptcy Court.
Identity of Purchaser
Below are the names and contact information of principals involved in the transaction. For the sake of brevity,
mailing addresses have been omitted but are available upon request.
Name
Jeff Stone
Kevin Daugherty
Oliver Maier
Rob Sylvester
Eric Wiklendt
Firm
Speyside Equity
Speyside Equity
Speyside Equity
Speyside Equity
Speyside Equity
e-mail
jeffrey.stone@speysideequity.com
Telephone
+1-248-890-5225
kevin.daugherty@speysideequity.com +1-267-377-9605
oliver.maier@speysideequity.com
+1.917.575.6866
robert.sylvester@speysideequity.com +1-734-674-1865
eric.wiklendt@speysideequity.com +1-956-648-7484
As we continue in the process, we may engage additional advisors to assist with reviews of subjects requiring
specific expertise, such as legal and environmental matters.
Required Approvals and Other Information
This transaction has been reviewed by all of the principals within Buyer. Speyside Equity confirms all
necessary internal approvals have been obtained prior to the submission of this letter. Speyside Equity is not
aware of, nor anticipates becoming aware of any governmental and/or regulatory approvals that will be required
in order for Speyside Equity to enter into a definitive asset purchase agreement.
Qualifications of Buyer
Speyside Equity is well positioned to consummate a transaction that is optimally beneficial to the Seller,
creditors, and the community. The firm has the motivation, flexibility, funding and track record to complete the
Page 4 of 6




                                                                                                                   Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05         107
                                                                                                                                                                                           Page 113 of
                                                                                                                                                            116
acquisition in a timely manner. Speyside Equity has retained Gary Kaplan of Farella Braun + Martel LLP as
bankruptcy counsel in order to facilitate and expedite the proposed transaction.
Speyside Equity funding is provided solely by its principles, which offers flexibility and speed that other private
equity firms generally are unable to match as they usually have constraints related to their Limited Parter
arrangements requiring certain approvals, certain transaction guidelines and a defined investment period to
return invested capital. Speyside Equity does not have maximum hold periods, and therefore, for example,
Speyside can enter into long term lease agreements and make long term investment decisions.
In this particular
case, Speyside intends to operate Pacific Steel for the long term at the current location.
Speyside Equity’s previous acquisitions have included several manufacturing businesses.
• Acquisition of Fruit Systems Business, later renamed Sweet Ovations, from Evonik Degussa ($100
million in revenue fruit processing business, with plant locations in Philadelphia and Gardena, CA).
Sweet Ovations had union workforces in both Gardena and Philadelphia, and was a participant
in Multi-employer pension plans.
• Acquisition of Stahl Specialty Company from ThyssenKrupp ($130 million in revenue aluminum
casting business)
• Acquisition of United Initiators from Evonik Degussa ($300 million in revenue chemicals business,
plants in Munich, Sweden, Ohio, Arkansas, China, Australia)
• Acquisition of Syrgis Performance Initiators from Edgewater Capital Partners (bolt-on acquisition
for United Initiators)
• Acquisition of Magic Valley Fresh Frozen from the Oscar Wyatt Family Office ($20 million in
revenue vegetable processing business)
Speyside Equity has previously owned a foundry of similar revenue size and scope to the Target, named Stahl
Specialty Company. This business produced large castings in size similar to the Target and shared a similar
customer base. Speyside Equity’s deep operational knowledge of foundries will allow it to operate the Target
profitably as a going concern for years to come in Berkeley, California. In addition, Speyside Equity has
experience operating businesses located in California with union contracts. Speyside Equity also has a current
portfolio company that has operations in China. The firm believes that this local operating knowledge will be
beneficial for accelerating the import business of the Target. All of these factors combined will allow Speyside
Equity to work quickly and flexibly to complete the transaction, and successfully operate the business post
closing.
Page 5 of 6




                                                                                                                      Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05         108
                                                                                                                                                                                              Page 114 of
                                                                                                                                                               116
If you are interested in moving forward with us, please be so kind as to contact Speyside Equity as soon as
possible so that we can make appropriate arrangements to move forward with this transaction.
Regards,
Jeffrey A Stone
Managing Director
Speyside Equity
Page 6 of 6




                                                                                                              Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05         109
                                                                                                                                                                                      Page 115 of
                                                                                                                                                       116
                  EXHIBIT “9”

Case: 19-04057   Doc# 86   Filed: 10/02/20 Entered: 10/02/20 14:29:05         110
                                                                        Page 116 of
                                         116
